Exhibit 10.1

 

[Published CUSIP Number:                                 ]

 

CREDIT AGREEMENT

 

Dated as of June 29, 2007

 

among

 

KNOLL, INC.,

as the Borrower,

 

THE DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

CITIZENS BANK,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

26

1.03

Accounting Terms

27

1.04

Rounding

27

1.05

Exchange Rates; Currency Equivalents

27

1.06

Times of Day

28

1.07

Letter of Credit Amounts

28

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

28

2.01

Loans

28

2.02

Borrowings, Conversions and Continuations of Loans

31

2.03

Letters of Credit

32

2.04

Swing Line Loans

40

2.05

Prepayments

43

2.06

Termination or Reduction of Aggregate Revolving Commitments

44

2.07

Repayment of Loans

45

2.08

Interest

45

2.09

Fees

46

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

46

2.11

Evidence of Debt

47

2.12

Payments Generally; Administrative Agent’s Clawback

47

2.13

Sharing of Payments by Lenders

49

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

50

3.01

Taxes

50

3.02

Illegality

52

3.03

Inability to Determine Rates

52

3.04

Increased Costs

52

3.05

Compensation for Losses

54

3.06

Mitigation Obligations; Replacement of Lenders

54

3.07

Survival

55

ARTICLE IV

GUARANTY

55

4.01

The Guaranty

55

4.02

Obligations Unconditional

55

4.03

Reinstatement

56

4.04

Certain Additional Waivers

56

4.05

Remedies

57

4.06

Rights of Contribution

57

4.07

Guarantee of Payment; Continuing Guarantee

57

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

57

5.01

Conditions of Initial Credit Extension

57

5.02

Conditions to all Credit Extensions

60

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

61

6.01

Organization; Power

61

 

i

--------------------------------------------------------------------------------


 

6.02

Authorization

61

6.03

Enforceability

62

6.04

Governmental Approvals

62

6.05

Financial Statements

62

6.06

No Material Adverse Change

63

6.07

Title to Properties; Possession Under Leases

63

6.08

Subsidiaries

64

6.09

Litigation; Compliance with Laws

65

6.10

Agreements

65

6.11

Federal Reserve Regulations

65

6.12

Investment Company Act

65

6.13

Use of Proceeds

65

6.14

Tax Returns

66

6.15

No Material Misstatements

66

6.16

Employee Benefit Plans

66

6.17

Environmental Matters

66

6.18

Insurance

67

6.19

Collateral Documents

67

6.20

Location of Real Property and Leased Premises

67

6.21

Labor Matters

68

6.22

Solvency

68

6.23

Certain Treasury Regulation Matters

68

6.24

Foreign Assets Control Regulations, Etc.

68

ARTICLE VII

AFFIRMATIVE COVENANTS

69

7.01

Existence; Business and Properties

69

7.02

Insurance

69

7.03

Taxes

71

7.04

Financial Statements, Reports, Etc.

71

7.05

Litigation and Other Notices

73

7.06

Information Regarding Collateral

74

7.07

Maintaining Records; Access to Property and Inspections

74

7.08

Use of Proceeds

74

7.09

Further Assurances

75

7.10

Certain Treasury Regulation Matters

76

7.11

Environmental Laws

76

7.12

Post-Closing Obligations

77

ARTICLE VIII

NEGATIVE COVENANTS

77

8.01

Indebtedness

77

8.02

Liens

79

8.03

Sale and Lease-Back Transactions

81

8.04

Investments, Loans and Advances

81

8.05

Mergers, Consolidations, Sales of Assets and Acquisitions

82

8.06

Restricted Payments; Restrictive Agreements

83

8.07

Transactions with Affiliates

84

8.08

Business of Borrower and Subsidiaries

84

8.09

Amendments of Subordinated Indebtedness

84

 

ii

--------------------------------------------------------------------------------


 

8.10

Capital Expenditures

84

8.11

Financial Covenants

85

8.12

Fiscal Year

85

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

85

9.01

Events of Default

85

9.02

Application of Funds

88

ARTICLE X

ADMINISTRATIVE AGENT

89

10.01

Appointment and Authority

89

10.02

Rights as a Lender

89

10.03

Exculpatory Provisions

89

10.04

Reliance by Administrative Agent

90

10.05

Delegation of Duties

90

10.06

Resignation of Administrative Agent

91

10.07

Non-Reliance on Administrative Agent and Other Lenders

91

10.08

No Other Duties; Etc.

92

10.09

Administrative Agent May File Proofs of Claim

92

10.10

Collateral and Guaranty Matters

92

ARTICLE XI

MISCELLANEOUS

93

11.01

Amendments, Etc.

93

11.02

Notices and Other Communications; Facsimile Copies

95

11.03

No Waiver; Cumulative Remedies

97

11.04

Expenses; Indemnity; and Damage Waiver

97

11.05

Payments Set Aside

98

11.06

Successors and Assigns

99

11.07

Treatment of Certain Information; Confidentiality

102

11.08

Set-off

103

11.09

Interest Rate Limitation

103

11.10

Counterparts; Integration; Effectiveness

104

11.11

Survival of Representations and Warranties

104

11.12

Severability

104

11.13

Replacement of Lenders

104

11.14

Governing Law; Jurisdiction; Etc.

105

11.15

Waiver of Right to Trial by Jury

106

11.16

USA PATRIOT Act Notice

106

11.18

Parallel Debt

107

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01(a)

Mandatory Cost Formulae

 

1.01(b)

Existing Letters of Credit

 

2.01

Commitments and Applicable Percentages

 

6.01

Good Standing of Certain Foreign Subsidiaries

 

6.02

Authorizations

 

6.04

Governmental Approvals

 

6.05(a)

Material Liabilities Not Reflected in Balance Sheet

 

6.07

Intellectual Property Rights

 

6.08

Subsidiaries

 

6.17

Environmental Reports

 

6.18

Insurance

 

6.19(a)

Filing Offices

 

6.19(c)

Mortgage Filing Offices

 

6.20(a)

Owned Property

 

6.20(b)

Leased Property

 

8.01

Existing Indebtedness

 

8.02

Existing Liens

 

8.04

Existing Investments

 

11.02

Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

2.02

Form of Loan Notice

 

2.04

Form of Swing Line Loan Notice

 

2.11(a)(i)

Form of Domestic Revolving Note

 

2.11(a)(ii)

Form of Euro Revolving Note

 

2.11(a)(iii)

Form of Swing Line Note

 

7.04

Form of Compliance Certificate

 

7.09

Form of Joinder Agreement

 

11.06

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 29, 2007 among KNOLL, INC., a
Delaware corporation (the “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide $500,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquired CapEx Amount” has the meaning specified in Section 8.10(a).

 

“Acquired Entity” has the meaning specified in Section 8.04(h).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Domestic Revolving Commitments” has the meaning specified in Section
2.01(a).

 

“Aggregate Euro Revolving Commitments” has the meaning specified in Section
2.01(b).

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitments” means the Domestic Revolving Commitments and
the Euro Revolving Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Euro.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent or the applicable Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of the Alternative
Currency with Dollars.

 

“Alternative Currency Reserve” means, at any time, the Dollar amount equal to
2.5% of the Total Revolving Outstandings denominated in the Alternative Currency
at such time.

 

“Applicable Percentage” means with respect to (a) any Domestic Lender at any
time, the percentage of the Aggregate Domestic Revolving Commitments represented
by such Domestic Lender’s Domestic Revolving Commitment at such time and (b) any
Euro Lender at any time, the percentage of the Aggregate Euro Revolving
Commitments represented by such Euro Lender’s Euro Revolving Commitment;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.04(c):

 

Pricing Tier

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Letter of Credit
Fee

 

Eurocurrency
Loans

 

Base Rate
Loans

 

1

 

< 1.50 to 1.0

 

0.125

%

0.75

%

0.75

%

0.00

%

2

 

> 1.50 to 1.0

but < 2.00  to 1.0

 

0.150

%

0.875

%

0.875

%

0.00

%

3

 

> 2.00 to 1.0

but < 2.50  to 1.0

 

0.200

%

1.00

%

1.00

%

0.00

%

4

 

> 2.50 to 1.0

but < 3.00  to 1.0

 

0.250

%

1.25

%

1.25

%

0.25

%

5

 

> 3.00 to 1.0

 

0.300

%

1.50

%

1.50

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.04(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the

 

2

--------------------------------------------------------------------------------


 

date a Compliance Certificate is delivered in accordance with Section 7.04(c),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate.  The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.04(b) for the fiscal quarter ending September
30, 2007 shall be determined based upon Pricing Tier 3.  Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in the
Alternative Currency, the local time in the place of settlement for the
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise but excluding investments permitted by
Section 8.04) by the Borrower or any of the Subsidiaries to any Person other
than the Borrower or any Guarantor of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares or the sale by any person
of Equity Interests of such person) or (b) any other assets of the Borrower or
any of the Subsidiaries (other than (i) inventory, damaged, obsolete or worn out
assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) dispositions between or among the Borrower and
Domestic Subsidiaries, (iii) dispositions between or among Foreign Subsidiaries;
and (iv) dispositions of assets from any Loan Party to any Foreign Subsidiary if
the disposition is treated as an investment in the Foreign Subsidiary and such
investment is permitted by Section 8.04).

 

 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.04.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and;

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; and

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations or Synthetic Lease Obligations
incurred by the Borrower and its consolidated Subsidiaries during such period,
but excluding in each case (i) any such expenditure made to restore, replace or
rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure made as the purchase price of any
Permitted Acquisition, (iii) capital expenditures relating to the construction
or acquisition of any property that has been transferred to a person (other than
the Borrower or any Subsidiary) pursuant to a sale-leaseback transaction
permitted under Section 8.03, (iv) interest capitalized during such period, (v)
the purchase price of equipment that is purchased during such period to the
extent the consideration therefor consists of any combination of (x) used or
surplus equipment traded in at the time of such purchase and (y) the

 

4

--------------------------------------------------------------------------------


 

proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business, (vi) the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing
equipment to the extent that the gross amount of the such price is reduced by
the credit granted by the seller of such equipment for the equipment being
traded at such time, (vii) any capital expenditures made with proceeds received
from an Asset Sale, or (viii) expenditures that constitute Permitted
Acquisitions.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Subsidiaries to any Lender or any Affiliate of a Lender in respect of any
Treasury Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) becomes, directly or indirectly, the beneficial owner of Equity
Interests in the Borrower representing more than 40% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(b)           at any time, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by persons who were
neither nominated by the board of directors of the Borrower nor appointed by
directors so nominated; or

 

(c)           the occurrence of any change in control or similar event (however
denominated) with respect to the Borrower under and as defined in any indenture
or agreement in respect of Material Indebtedness to which the Borrower or a
Subsidiary is a party.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.09.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, the Domestic Revolving Commitment and the
Euro Revolving Commitment of such Lender.

 

“Compliance Certificate” has the meaning specified in Section 7.04(c) and shall
be substantially in the form of Exhibit 7.04.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) all amounts for taxes based on income, profits or capital and
commercial activity payments to taxing authorities (or in each case similar
taxes or payments), including, without limitation, income tax expense of
consolidated Foreign Subsidiaries and foreign withholding tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any non-recurring fees, cash charges and other cash expenses made
or incurred in connection with the Transactions that are paid or otherwise
accounted for within 180 days of the consummation of the Transactions, (v) any
extraordinary losses, (vi) (A) facilities relocation or closing costs, (B)
non-recurring restructuring costs and (C) integration costs and fees, including
cash severance costs, in connection with Permitted Acquisitions, in each case
incurred during such period and payable in cash, in an aggregate amount under
this clause (vi) not to exceed $10,000,000, (vii) amortization and impairment
charges resulting from purchase accounting adjustments (including inventory
step-up adjustments recognized in costs of sales and write-offs of in-process
research and development costs), (viii) any non-cash compensation charges and
deferred compensation charges, including arising from stock options, taken
during such period, (ix) any other non-cash charges (other than the write-down
of current assets), impairments and expenses for such period
(including amortization of loan acquisition costs and unrealized gains and
losses on Swap Contracts and gains and losses on foreign exchange (including in
respect of intercompany notes)) and (x) fees, cash charges and other cash
expenses made or incurred in connection with equity or debt financings and
amendments and waivers thereto, minus (b) without duplication (i) all cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clauses (a)(viii) or (ix) above in such
period or in a previous period and (ii) to the extent included in determining
such Consolidated Net Income, any extraordinary gains and all non-cash items of
income (other than normal accruals in the ordinary course of business) for such
period, all determined on a consolidated basis in accordance with GAAP.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 29, 2007 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.04(a) or (b) to (b) Consolidated Interest Expense for the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 7.04(a) or (b).

 

“Consolidated Interest Expense” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of cash interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (b) any interest accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined (a) by excluding non-cash interest expense and amortization
of deferred financing costs and original issue discount and (b) after giving
effect to any net

 

6

--------------------------------------------------------------------------------


 

payments made or received by the Borrower or any Subsidiary with respect to
interest rate Swap Contracts.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the total Indebtedness on a consolidated basis as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.04(a) or (b).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries (excluding extraordinary gains and losses) for
such period determined on a consolidated basis in accordance with GAAP;
provided, that there shall be excluded (a) the income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
the Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, statute,
rule or governmental regulation applicable to such Subsidiary, (b) the income or
loss of any person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such person’s assets are acquired by the Borrower or any Subsidiary, (c) the
income of any person in which any other person (other than the Borrower or a
wholly owned Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period, (d) any gains or losses
attributable to sales of assets out of the ordinary course of business in excess
of $2,500,000 and (e) gains and losses, realized or unrealized, relating to
fluctuations in currency values.  Notwithstanding anything set forth in clause
(a) above to the contrary, a Foreign Subsidiary may agree to restrict its
ability to declare dividends or similar distributions without excluding the net
income of such Foreign Subsidiary from Consolidated Net Income so long as (a)
the agreement that restricts such ability relates to Indebtedness of such
Foreign Subsidiary described in Section 8.01(i), (b) the proceeds thereof are
used, directly or indirectly through intercompany transfers, to prepay the Loans
and (c) the net income of such Foreign Subsidiary, together with the net income
of each other Foreign Subsidiary subject to a similar restriction, does not
exceed 10% of Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total Indebtedness (net of unrestricted cash of the Borrower
and its Domestic Subsidiaries in excess of $15,000,000) on a consolidated basis
as of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.04(a) or (b).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” has the meaning assigned to such term in the Security Agreement.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning assigned to such term in Article IX.

 

7

--------------------------------------------------------------------------------


 

“Cure Right” has the meaning assigned to such term in Article IX.

 

“De Minimis Holders” means, with respect to any wholly owned Subsidiary, holders
of directors’ qualifying shares and other de minimis ownership interests
required to be owned under foreign law by local residents.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both (as provided
in Section 9.01), would be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disqualified Preferred Stock” has the meaning assigned to such term in the
definition of “Indebtedness.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with the Alternative
Currency.

 

“Domestic Lenders” means those Lenders with Domestic Revolving Commitments,
together with their successors and permitted assigns.  The initial Domestic
Lenders are identified on the signature pages hereto and are set out in
Schedule 2.01.

 

“Domestic Revolving Commitment” means, as to each Domestic Lender, its
obligation to (a) make Domestic Revolving Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Domestic
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party

 

8

--------------------------------------------------------------------------------


 

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Domestic Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Domestic Revolving Note” has the meaning specified in Section 2.11(a)(i).

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.  If a Foreign
Subsidiary becomes a Guarantor and complies with the provisions of Section 7.09
as to collateral, the Borrower may elect by written notice to the Administrative
Agent to treat such Subsidiary as a Domestic Subsidiary for purposes of the Loan
Documents; provided, that the Administrative Agent concludes, in its reasonable
discretion, that the Lenders would have substantially the same rights against
such Subsidiary pursuant to the Collateral Documents under the law of the
relevant foreign jurisdiction as the Lenders would have if such Subsidiary were
organized in the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iv) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

 “Environmental Laws” means all applicable Federal, state, provincial, local and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives having the force of law and orders
(including consent orders), in each case, relating to protection of the
environment or natural resources.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release of any Hazardous Materials
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed, or for which an indemnity is granted by the
Borrower or any Subsidiary, with respect to any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

 “Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

9

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code, or solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (e) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Internal Revenue Code or
Section 307 of ERISA; (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower, any of the Subsidiaries or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Internal Revenue Code) or
with respect to which the Borrower or any such Subsidiary or ERISA Affiliate
could otherwise be liable; or (i) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Borrower or any
ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Euro Lenders” means those Lenders with Euro Revolving Commitments, together
with their successors and permitted assigns.  The initial Euro Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

 

“Euro Revolving Commitment” means, as to each Euro Lender, its obligation to
(a) make Euro Revolving Loans to the Borrower pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Domestic Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Euro Revolving Loan” has the meaning provided in Section 2.01(b).

 

“Euro Revolving Note” has the meaning specified in Section 2.11(a)(ii).

 

“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time,

 

10

--------------------------------------------------------------------------------


 

two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Base Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in
the Alternative Currency.  All Loans denominated in the Alternative Currency
must be Eurocurrency Rate Loans.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” with respect to any Loan Party, including any Person that
becomes a Loan Party after the Closing Date as contemplated by Section 7.09,
(a) any owned real or personal property which is located outside of the United
States, (b) all leased real property, (c) any personal property (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (d) the
Equity Interests of any direct Foreign Subsidiary of a Loan Party to the extent
not pledged as of the Closing Date or not required to be pledged to secure the
Obligations pursuant to Section 7.09, (e) any property which, subject to the
terms of Section 7.09(b), is subject to a Lien of the type described in
Section 8.02(a), Section 8.02(c) or 8.02(s) (but only to the extent and for so
long as the grant of a security interest in such property would violate the
documentation governing such Lien), (f) all Equity Interests in Spinneybeck
Ireland, an Irish corporation, (g) assets sold to a Person that is not a Loan
Party to the extent such sale is permitted hereunder, (h) assets owned by a
Guarantor after the release of the guarantee pursuant to Section 10.10,
(i) licenses, contracts and agreements which contain a valid and enforceable
prohibition on the creation of a security interest therein so long as such
prohibition remains in effect and is valid notwithstanding anti-assignment
override provisions of the Uniform Commercial Code, and (j) any other asset, if
any, as to which the Administrative Agent has determined in its reasonable
discretion that the cost of obtaining a security interest in such asset
(including mortgage, stamp, intangibles or other tax) are excessive in relation
to the benefit of the Lenders of the security afforded thereby.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder,

 

11

--------------------------------------------------------------------------------


 

(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Executive Order” has the meaning assigned to such term in Section 6.24.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 3, 2005 among the Borrower, the lenders party thereto, UBS Securities
LLC, as syndication agent, Bank of America, as administrative agent, UBS AG,
Stamford Branch, as an issuing bank, UBS Securites LLC and BAS, as joint lead
arrangers and joint bookrunners, and CitiBank, F.S.B., Manufacturers and Traders
Trust Company and Harris N.A., as co-documentation agents, as amended or
modified from time to time.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated May 24, 2007 among the Borrower,
Bank of America and BAS.

 

“Fees” means the Commitment Fees, the Letter of Credit Fees and any other fees
payable by a Loan Party pursuant to a fee agreement entered into with the
Administrative Agent or any other Lender.

 

“Financial Performance Covenant” has the meaning specified in Section 9.01.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by any Loan Party.

 

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 6.24.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GSA Transaction” means the transactions and legal arrangements included in
(a) the Purchase and Assignment Agreement dated as of November 7, 1997 by and
between General Electric Capital Corporation (d/b/a Potomac Federal) and the
Borrower, as modified, supplemented and amended from time to time (with the
reasonable consent of the Administrative Agent if such modification, supplement
or amendment (i) changes the nature or character of the arrangement or
(ii) contains any material increase in the burden of the Borrower or its
Subsidiaries under the arrangement), and (b) any other agreement between the
Borrower or its Subsidiaries and other parties approved by the Administrative
Agent (such approval not to be unreasonably withheld) providing comparable
arrangements with the United States government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

13

--------------------------------------------------------------------------------


 

“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.09, together with their successors and permitted
assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, mold, radioactive materials,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste of any kind that is prohibited or
regulated as hazardous by or pursuant to, or that could give rise to liability
under, any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Incremental Term Loan” has the meaning specified in Section 2.01(c).

 

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (d) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed (it
being understood that, unless such person shall have assumed such obligations,
the amount of such Indebtedness shall be the lesser of (x) the fair market value
of the property securing such Indebtedness and (y) the stated principal amount
of such Indebtedness), (f) all Guarantees by such person of Indebtedness of
others, (g) all Capital Lease Obligations and Synthetic Lease Obligations of
such person, (h) all outstanding reimbursement obligations of such person as an
account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
under or in respect of Swap Contracts and (k) the liquidation value of all
redeemable preferred Equity Interests of such person, to the extent mandatorily
redeemable in cash (other than as a result of a change of control if the
documentation regarding such preferred Equity Interests provides for no payment
unless, prior to any such payment, all Loans and other Obligations under this
Agreement and the other Loan Documents are paid in full in cash or the Lenders
consent to such payment) on or prior to the Maturity Date (“Disqualified
Preferred Stock”). For purposes of determining the amount of Indebtedness of any
person under clause (j) of the preceding sentence, the amount of the obligations
of such person in respect of any Swap Contract at any time shall be zero prior
to the time any counterparty to such Swap Contract shall be entitled to
terminate such Swap Contract and, thereafter, shall be the maximum aggregate
amount (giving effect to any netting agreements) that such person would be
required to pay if such Swap Contract were terminated at such time.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner only to the extent such person is liable
therefor by contract, as a matter of law or otherwise, and shall not include any
Indebtedness of such partnership that is expressly non-recourse to such person. 
For clarification purposes, the liability of the Borrower or any Guarantor to
make any periodic payments to licensors in consideration for the license of
Patents and technical information under license agreements and any amount
payable in respect of a settlement of disputes with respect to such payments
thereunder, shall not constitute Indebtedness.  Notwithstanding any other
provision of this Agreement to the contrary, (i) the term “Indebtedness” shall
not be deemed to include (a) any earn-out obligation until such obligation
becomes a liability on the balance sheet of the applicable person, (b) any
deferred

 

14

--------------------------------------------------------------------------------


 

compensation arrangements, (c) any non compete or consulting obligations
incurred in connection with Permitted Acquisitions, (d) “teaming agreements”
pursuant to which the Borrower or any Subsidiary agrees with another supplier of
services to provide services (including the sale of inventory) to a third person
and pursuant to such agreement shall be responsible to the third person for the
performance of the obligations of such other supplier, (e) warranty claims,
(f) product guarantees, guarantees (including performance guarantees or bonds)
by a person of obligations not constituting Indebtedness of the Borrower or any
Subsidiary, (g) obligations under joint development agreements pursuant to which
the Borrower or any Subsidiary agrees to develop a product and (ii) the amount
of Indebtedness for which recourse is limited either to a specified amount or to
an identified asset of such person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset, as the case may be,
and (h) obligations under any GSA Transaction.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning assigned to such term in
Section 6.07(d).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice, or
nine or twelve months thereafter, as requested by the Borrower and consented to
by all of the Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.09 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.09.

 

“Knoll Europe” means Knoll Europe B.V., a Netherlands company.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Domestic Lender, such Domestic
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Domestic Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder by the
L/C Issuer and shall include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date which is thirty days prior to
the Maturity Date (or, if such date is not a Business Day, the next preceding
Business Day) unless prior to such time the Borrower provided Cash Collateral to
the Administrative Agent in an amount equal to 105% of the face amount of all
Letters of Credit expiring after the thirtieth day prior to the Maturity Date,
in which case the expiry date of such Letters of Credit shall be no later than
the first anniversary of the Maturity Date.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, operations, assets, financial condition or
results of operations of the Borrower and the Subsidiaries, taken as a whole or
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any other Loan Party under any Loan
Document to which it is or will be a party.

 

17

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $20,000,000.

 

“Material Subsidiary” means, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of the Borrower within the meaning of
Regulation S-X of the SEC as in effect on the date hereof; provided, that the
Borrower agrees that the Borrower and its Material Subsidiaries shall at all
times have assets during the term of this Agreement constituting at least 90% of
the Borrower’s consolidated total assets; provided, further, that each
Subsidiary which owns any Intellectual Property (other than Intellectual
Property with an aggregate fair market value of less than $1,500,000) shall be
deemed to be a Material Subsidiary hereunder.

 

“Maturity Date” means June 29, 2013.

 

“Maximum Permitted Revolving Outstandings” means FIVE HUNDRED MILLION DOLLARS
($500,000,000).

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” or “Notes” means the Domestic Revolving Notes, the Euro Revolving Notes
and/or the Swing Line Note, individually or collectively, as appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include,
unless the parties thereto agree otherwise, (a) all obligations under any Swap
Contract between any Loan Party and any Lender or Affiliate of a Lender that is
permitted to be incurred pursuant to Section 8.01(d) and (b) all obligations
under any Treasury Management Agreement between any Loan Party and any Lender or
Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in

 

18

--------------------------------------------------------------------------------


 

connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in the
Alternative Currency, the rate of interest per annum at which overnight deposits
in the Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patents” has the meaning assigned to such term in Security Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to an defined in
ERISA or any successor thereto.

 

“Permitted Acquisition” has the meaning specified in Section 8.04(h).

 

“Pennsylvania Property” means that certain real property owned by the Borrower
and located in the Borough of East Greenville, Montgomery County, Pennsylvania.

 

“Permitted Cure Securities” has the meaning specified in Article IX.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or, in the case of a
Foreign Subsidiary, marketable direct obligations issued by or unconditionally
guaranteed by the government of the country of such Foreign Subsidiary or backed
by the full faith and credit of the government of the country of such Foreign
Subsidiary, in each case maturing within one year from the date of acquisition
thereof;

 

19

--------------------------------------------------------------------------------

 


 

(b)           investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments;

 

(c)           investments in certificates of deposit, Eurocurrency deposits,
overnight bank deposits or banker’s acceptances, demand deposits and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any Lender or any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 or issued by or offered by a bank
organized under the laws of any foreign country recognized by the United States
the long-term debt of which is rated at least “A” or the equivalent by S&P or
“A” or the equivalent thereof by Moody’s having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000 or the
foreign currency equivalent thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

 

(e)           investments in marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof  maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

 

(f)            investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (e) above;

 

(g)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and

 

(h)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”) and maturing within twelve (12) months of the
date of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

20

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 7.04.

 

“Pro Forma Basis” means, for purposes of calculating the Financial Performance
Covenants (including for purposes of determining the Applicable Rate), that any
Disposition, Involuntary Disposition, Acquisition or Restricted Payment shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 7.04(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (b) with respect to any Acquisition, income statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by the Borrower or any
Subsidiary (including the Person or property acquired) in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.  In
connection with any Permitted Acquisition, the Borrower shall be permitted to
assume cost savings certified by a Responsible Officer of the Borrower and
expected to be achieved within a twelve-month period following the closing of
such Permitted Acquisition if the consolidated balance sheet of such acquired
person and its consolidated Subsidiaries as at the end of the fiscal period
preceding the acquisition of such person and the related consolidated statements
of income and stockholders’ equity and of cash flows for the period in respect
of which Consolidated EBITDA is to be calculated (x) have been previously
provided to the Administrative Agent and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent.  For purposes of determining
compliance with the covenants set forth in Section 8.11 (and the computations
made for purposes of determining the Applicable Rate), all calculations shall be
made on a Pro Forma Basis after giving effect to the Transactions, (subject, in
the case of the Transactions, to the limitations contained in clause (a)(iv) of
the definition of Consolidated EBITDA).

 

“Pro Forma Compliance” means, at any date of determination, that the Borrower
shall be in pro forma compliance with the covenants set forth in Section 8.11 as
of the date of such determination or the last day of the most recent fiscal
quarter-end, as the case may be (computed on the basis of (a) balance sheet
amounts as of such date and (b) income statement amounts for the most recently
completed period of four consecutive fiscal quarters for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis in respect of the event giving rise to such determination).

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Financial
Performance Covenants as of the most recent fiscal quarter end for which the
Borrower was required to deliver financial statements pursuant to
Section 7.04(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

21

--------------------------------------------------------------------------------


 

“Public Lender” has the meaning specified in Section 7.04.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.

 

“Release of Collateral Event” means any time that (a) no Event of Default has
occurred and is continuing and (b) the Borrower simultaneously maintains the
Requisite Ratings.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Domestic Lenders” means, at any time, Domestic Lenders holding in the
aggregate more than 50% of (a) the unfunded Aggregate Domestic Revolving
Commitments and the outstanding Domestic Revolving Loans, L/C Obligations and
participations therein or (b) if the Aggregate Domestic Revolving Commitments
have been terminated, the outstanding Domestic Revolving Loans, L/C Obligations
and participations therein.  The unfunded Domestic Revolving Commitments of, and
the outstanding Domestic Revolving Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Domestic Lenders.

 

“Required Euro Lenders” means, at any time, Euro Lenders holding in the
aggregate more than 50% of (a) the unfunded Aggregate Euro Revolving Commitments
and the outstanding Euro Revolving Loans or (b) if the Aggregate Euro Revolving
Commitments have been terminated, the outstanding Euro Revolving Loans.  The
unfunded Euro Revolving Commitments of, and the outstanding Euro Revolving Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Euro Lenders.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein. 
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Requisite Ratings” means (a) a corporate rating on the Borrower’s senior
unsecured (non-credit enhanced) debt of at least BBB- from S&P or an equivalent
rating from S&P in the event S&P changes its rating system and (b) a corporate
family rating on the Borrower senior unsecured (non-credit enhanced) debt of at
least Baa3 from Moody’s or an equivalent rating from Moody’s in the event
Moody’s changes its rating system.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of a Loan Party or the Manager, Credit and Collections, of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

22

--------------------------------------------------------------------------------


 

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, repurchase or defeasance of which is restricted under
Section 8.09(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding any payment in Equity Interests
(other than Disqualified Preferred Stock) in the Borrower) with respect to any
Equity Interests in the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property, other than a payment in Equity Interests
(other than Disqualified Preferred Stock) in the Borrower), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in the
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in the Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in the Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in the Alternative Currency, and
(v) such additional dates as the Administrative Agent or the L/C Issuer shall
determine.

 

“Revolving Commitment” means the Domestic Revolving Commitments and/or the Euro
Revolving Commitments, as appropriate.

 

“Revolving Loan” means the Domestic Revolving Loan and/or the Euro Revolving
Loan, as appropriate.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in the Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the pledge and security agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties, as amended or
modified from time to time in accordance with the terms hereof.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may

 

23

--------------------------------------------------------------------------------


 

obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in the Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Note” has the meaning specified in Section 2.11(a)(iii).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum of (a) the obligations of such Person to pay rent or other amounts under any
Synthetic Lease which are attributable to principal and, without duplication,
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.

 

24

--------------------------------------------------------------------------------


 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than the Borrower or any Subsidiary of any
Equity Interest or Restricted Indebtedness of the Borrower or a Subsidiary or
(b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness of the Borrower or a Subsidiary; provided, that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $20,000,000.

 

“Total Domestic Revolving Outstandings” means the aggregate Outstanding Amount
of all Domestic Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Total Euro Revolving Outstandings” means the aggregate Outstanding Amount of
all Euro Revolving Loans.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Domestic Revolving Loans, all Euro Revolving Loans, all Swing Line Loans and all
L/C Obligations.

 

“Trademarks” has the meaning assigned to such term in the Security Agreement.

 

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 6.24.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and, in the
case of the Borrower, the making of the initial Borrowings hereunder, (b) the
repayment of all amounts outstanding or due under, and the termination of, the
Existing Credit Agreement and (c) the payment of related fees and expenses.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

25

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares and other de
minimis ownership interests required to be owned under foreign law by local
residents) or other ownership interests representing 100% of the Equity
Interests are, at the time any determination is being made, owned, controlled or
held by such person or one or more wholly owned Subsidiaries of such person or
by such person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

26

--------------------------------------------------------------------------------


 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Synthetic Lease Obligations shall be made by the Borrower in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease Obligations and in the event any accounting term is not
defined by GAAP, it shall have the definition mutually agreed upon by the
Borrower and the Administrative Agent.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the Financial Perfomance
Covenants (including for purposes of determining the Applicable Rate) shall be
made on a Pro Forma Basis.

 

1.04         Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05         Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated the Alternative Currency.  Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.  The
maximum amount of Indebtedness, investments and other threshold amounts that the
Borrower and the Subsidiaries may incur under Article VIII shall not be deemed
to be exceeded, with respect to any outstanding Indebtedness, investments and

 

27

--------------------------------------------------------------------------------


 

other threshold amounts solely as a result of fluctuations in the exchange rate
of currencies.  When calculating capacity for the incurrence of additional
Indebtedness, investments and other threshold amounts by the Borrower and any
Subsidiary, the exchange rate of currencies shall be measured as of the date of
such calculation.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in the
Alternative Currency, such amount shall be the Alternative Currency Equivalent
of such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

1.06         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07         Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Loans.

 

(a)           Domestic Revolving Loans. Subject to the terms and conditions set
forth herein, each Domestic Lender severally agrees to make loans (each such
loan, a “Domestic Revolving Loan”) to the Borrower in Dollars from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Domestic Lender’s Domestic
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Domestic Revolving Loans, (i) the Total Domestic Revolving
Outstandings shall not exceed FIVE HUNDRED MILLION DOLLARS ($500,000,000) (such
aggregate amount, as it may be increased or decreased as provided herein, the
“Aggregate Domestic Revolving Commitments”), (ii) the Total Revolving
Outstandings shall not exceed the Maximum Permitted Revolving Outstandings and
(iii) the aggregate Outstanding Amount of the Domestic Revolving Loans of any
Domestic Lender, plus such Domestic Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Domestic Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Domestic Lender’s Domestic Revolving Commitment; provided further that the
availability of the Aggregate Revolving Commitments at any time for the making
of Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve.  Within the limits of each Domestic Lender’s
Domestic Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a).  Domestic Revolving Loans
may be Base Rate Loans or Eurocurrency Rate

 

28

--------------------------------------------------------------------------------


 

Loans, or a combination thereof, as further provided herein; provided, however,
all Borrowings made on the Closing Date shall be made as Base Rate Loans.

 

(b)           Euro Revolving Loans. Subject to the terms and conditions set
forth herein, each Euro Lender severally agrees to make loans (each such loan, a
“Euro Revolving Loan”) to the Borrower in the Alternative Currency from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Euro Lender’s Euro
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Euro Revolving Loans, (i) the Total Euro Revolving Outstandings
shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (such
aggregate amount, as it may be increased or decreased as provided herein, the
“Aggregate Euro Revolving Commitments”), (ii) the Total Revolving Outstandings
shall not exceed the Maximum Permitted Revolving Outstandings and (iii) the
aggregate Outstanding Amount of the Euro Revolving Loans of any Euro Lender
shall not exceed such Euro Lender’s Euro Revolving Commitment; provided further
that the availability of the Aggregate Revolving Commitments at any time for the
making of Loans and the issuance of Letters of Credit shall be reduced by the
amount of the Alternative Currency Reserve.  Within the limits of each Euro
Lender’s Euro Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Euro Revolving
Loans may be Eurocurrency Rate Loans as further provided herein.

 

(c)           Increase in Aggregate Commitments.  The Borrower may, at any time
and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Commitments (but not the Letter of
Credit Sublimit) by a maximum aggregate amount of up to TWO HUNDRED MILLION
DOLLARS ($200,000,000) with (i) additional Domestic Revolving Commitments from
any existing Domestic Lender with a Domestic Revolving Commitment or new
Domestic Revolving Commitments from any other Person selected by the Borrower
and reasonably acceptable to the Administrative Agent and the L/C Issuer or
(ii) a term loan (the “Incremental Term Loan”) from any existing Lender or from
any other Person selected by the Borrower and reasonably acceptable to the
Administrative Agent as follows:

 

(i)            Increase in Aggregate Domestic Revolving Commitments.  The
Borrower may, at any time, upon written notice to the Administrative Agent,
increase the Aggregate Domestic Revolving Commitments; provided that:

 

(A)          any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;

 

(C)           no existing Lender shall be under any obligation to increase its
Domestic Revolving Commitment and any such decision whether to increase its
Domestic Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Domestic Revolving Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent; and

 

(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such

 

29

--------------------------------------------------------------------------------

 


 

increase (in sufficient copies for each Lender) signed by a Responsible Officer
of such Loan Party (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.01(c)(i), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.04, and (y) no Default or Event of Default exists.

 

(ii)           Institution of Incremental Term Loan.  The Borrower may, at any
time, upon written notice to the Administrative Agent, institute the Incremental
Term Loan; provided that:

 

(A)          any such institution of the Incremental Term Loan shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof;

 

(B)           no Default or Event of Default shall exist and be continuing at
the time of any such institution of the Incremental Term Loan;

 

(C)           no existing Lender shall be under any obligation to provide a
commitment under the Incremental Term Loan and any such decision whether to
provide a commitment under the Incremental Term Loan shall be in such Lender’s
sole and absolute discretion;

 

(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to provide a commitment under the Incremental Term Loan shall
have executed a commitment agreement satisfactory to the Administrative Agent;

 

(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.01(c)(i), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.04, and (y) no Default or Event of Default
exists; and

 

(F)           as a condition precedent to such institution of the Incremental
Term Loan, an amendment to this Agreement as may be necessary to incorporate
specific

 

30

--------------------------------------------------------------------------------


 

provisions applicable to the Incremental Term Loan herein must be approved by
the Required Lenders, such approval not to be unreasonably withheld.

 

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase in the Aggregate Domestic Revolving Commitments or any such
institution of the Incremental Term Loan (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitments arising from any
nonratable increase in the Commitments under this Section.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           (i)            Domestic Revolving Loans.  With respect to Domestic
Revolving Loans, each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans or of
any conversion of Eurocurrency Rate Loans to Base Rate Loans and (B) on the
requested date of any Borrowing of Base Rate Loans.

 

(ii)           Euro Revolving Loans.  With respect to Euro Revolving Loans, each
Borrowing and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days  prior to the requested date
of any Borrowing of Eurocurrency rate Loans denominated in the Alternative
Currency.

 

(b)           Each telephonic notice by the Borrower pursuant to this
Section 2.02 must be confirmed promptly by delivery to the Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower’s request is with respect to Domestic Revolving Loans
or Euro Revolving Loans, (ii) whether the Borrower is requesting a Borrowing, a
conversion of Domestic Revolving Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (vi) if applicable, the duration of the Interest Period with
respect thereto and (vii) the currency of the Loans to be borrowed.  If the
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars.  If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Domestic Revolving Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in the Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

31

--------------------------------------------------------------------------------


 

(c)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or a
continuation of Loans denominated in the Alternative Currency, in each case, as
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan in the Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Domestic Revolving Loans, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings and second,
shall be made available to the Borrower as provided above.

 

(d)           Except as otherwise provided herein, (i) a Eurocurrency Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurocurrency Rate Loan and (ii) without the consent of the Required
Lenders, (A) no Domestic Revolving Loan may be requested as, converted to or
continued as a Eurocurrency Rate Loan and (B) no Euro Revolving Loan may be
continued as a Eurocurrency Rate Loan with an Interest Period greater than one
month.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or the
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in the Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

 

(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(f)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to all
Loans.

 

2.03         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Domestic Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars or in the Alternative Currency for the
account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit

 

32

--------------------------------------------------------------------------------


 

previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Domestic Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Maximum
Permitted Revolving Outstandings, (y) the aggregate Outstanding Amount of the
Domestic Revolving Loans of any Domestic Lender, plus such Domestic Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Domestic Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Domestic Lender’s Domestic Revolving Commitment
and (z) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  Furthermore, each Domestic Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under the
Existing Letters of Credit in a percentage equal to its Applicable Percentage of
the Domestic Revolving Loans.  The Borrower’s reimbursement obligations in
respect of the Existing Letters of Credit, and each Domestic Lender’s
obligations in connection therewith, shall be governed by the terms of this
Agreement.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Domestic Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Domestic Lenders have
approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

33

--------------------------------------------------------------------------------


 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or the Alternative Currency; or

 

(E)           a default of any Domestic Lender’s obligations to fund under
Section 2.03(c) exists or any Domestic Lender is at such time a Defaulting
Domestic Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Domestic Lender to eliminate the L/C
Issuer’s risk with respect to such Domestic Lender.

 

(iv)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Domestic Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

34

--------------------------------------------------------------------------------


 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Domestic Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Domestic Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Domestic
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Domestic Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Domestic Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Domestic Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in the Alternative Currency, the Borrower shall reimburse the
L/C Issuer in the Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in

 

35

--------------------------------------------------------------------------------


 

Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in the Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in the Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Domestic Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
or in the amount of the Dollar Equivalent thereof in the case of a Letter of
Credit denominated in the Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Domestic Lender’s Applicable Percentage thereof.  In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Domestic Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Domestic Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the  Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Domestic Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Domestic Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Domestic Lender
in satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Domestic Lender funds its Domestic Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Domestic
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable  L/C Issuer.

 

(v)           Each Domestic Lender’s obligation to make Domestic Revolving Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as

 

36

--------------------------------------------------------------------------------


 

contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Domestic Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Domestic Lender’s obligation to make Domestic
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Domestic Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Domestic Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Domestic Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the L/C
Issuer submitted to any Domestic Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Domestic Lender such Domestic
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Domestic Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Domestic Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Domestic Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Domestic Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect.  The obligations of the Domestic
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

37

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrower or any Subsidiary or in
the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

provided, that the foregoing shall not be construed to excuse the L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the applicable LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Domestic Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Domestic Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Domestic Lenders or the
Required Domestic Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any

 

38

--------------------------------------------------------------------------------


 

beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)           Cash Collateral.  (i) Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)           In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)          Sections 2.05 and 9.02 set forth certain additional requirements
to deliver Cash Collateral hereunder.  For purposes of this Section 2.03,
Section 2.05 and Section 9.02, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Domestic Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Domestic Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Domestic Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts with the Administrative Agent.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent a Letter of Credit fee (the “Letter of Credit Fee”) in
Dollars for the account of each Domestic Lender in accordance with its
Applicable Percentage for each Letter of Credit denominated in Dollars equal to
the Applicable Rate times the daily maximum amount available to be drawn under
such Letter of Credit.  For purposes of

 

39

--------------------------------------------------------------------------------


 

computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay a fronting fee directly to the L/C Issuer for
its own account with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears.  Such fronting fee shall be due and payable on the tenth Business
Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Domestic Lenders set forth in this Section 2.04, to make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Maximum Permitted Revolving
Outstandings, and (ii) the aggregate Outstanding Amount of the Domestic
Revolving Loans of any Domestic Lender, plus such Domestic Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Domestic
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Domestic Lender’s Domestic Revolving Commitment, and
provided, further, that (i) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (ii) the availability
of the Aggregate Revolving Commitments at any time for the making of Loans and
the issuance of Letters of Credit shall be reduced by the amount of

 

40

--------------------------------------------------------------------------------


 

the Alternative Currency Reserve.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Domestic Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Domestic Lender’s Applicable Percentage times the amount of such Swing Line
Loan.

 

(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Domestic Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Domestic Lender make a Base Rate Loan in an amount equal to such Domestic
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Maximum Permitted Revolving
Outstandings.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Domestic Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Domestic Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

41

--------------------------------------------------------------------------------

 


 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Domestic Revolving Loans in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Domestic Lenders fund its risk participation in the
relevant Swing Line Loan and each Domestic Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Domestic Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Domestic Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing
Line Lender shall be entitled to recover from such Domestic Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Domestic
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Domestic Lender’s obligation to make Domestic Revolving Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Domestic Lender’s obligation to make Domestic Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Domestic Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Domestic Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Domestic Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Domestic Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Domestic Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

42

--------------------------------------------------------------------------------


 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Domestic Lender funds its Domestic Revolving Loans that are
Base Rate Loans or risk participation pursuant to this Section 2.04 to refinance
such Domestic Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05         Prepayments.

 

(a)           Voluntary Prepayments.

 

(i)            Revolving Loans.  Subject to the last sentence of this
Section 2.05(a)(i), the Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in the Alternative
Currency and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and whether the Loans to be
prepaid are the Revolving Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

 

(ii)           Swing Line Loans.  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(b)           Mandatory Prepayments of Loans.

 

(i)            (A)  Domestic Revolving Commitments.  If for any reason (1) the
Total Revolving Outstandings at any time exceed the Maximum Permitted Revolving
Outstandings or (2) the Total Domestic Revolving Outstandings at any time exceed
the Aggregate Domestic

 

43

--------------------------------------------------------------------------------


 

Revolving Commitments then in effect,  the Borrower shall immediately prepay the
Domestic Revolving Loans and/or the Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b) unless after the prepayment in full
of the Domestic Revolving Loans and the Swing Line Loans, the Total Domestic
Revolving Outstandings exceed the Maximum Permitted Revolving Outstandings.  All
amounts required to be paid pursuant to this Section 2.05(b)(i)(A) shall be
applied to Domestic Revolving Loans and Swing Line Loans and (after all Domestic
Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations.

 

(B)           Euro Revolving Commitments.  If for any reason (1) the Total
Revolving Outstandings at any time exceed the Maximum Permitted Revolving
Outstandings or (2) the Total Euro Revolving Outstandings at any time exceed the
Aggregate Euro Revolving Commitments then in effect,  the Borrower shall
immediately prepay the Euro Revolving Loans in an aggregate amount equal to such
excess.  All amounts required to be paid pursuant to this
Section 2.05(b)(i)(B) shall be applied to Euro Revolving Loans.

 

(ii)           If the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Aggregate Euro Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Euro Revolving Commitments then in effect.

 

2.06         Termination or Reduction of Aggregate Revolving Commitments.

 

(a)           Optional Reductions.  The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Domestic Revolving Commitments
and/or the Aggregate Euro Revolving Commitments, or from time to time
permanently reduce the Aggregate Domestic Revolving Commitments and/or the
Aggregate Euro Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $2,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings plus the Alternative Currency Reserve would exceed the Maximum
Permitted Revolving Outstandings, (B) the Aggregate Domestic Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Domestic Revolving Outstandings would exceed the Aggregate
Domestic Revolving Commitments, (C) the Aggregate Euro Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Euro Revolving Outstandings would exceed the Aggregate Euro Revolving
Commitments, (D) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (E) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Maximum Permitted Revolving Outstandings, such
Sublimit shall be automatically reduced by the amount of such excess.

 

(b)           Notice.  The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Revolving

 

44

--------------------------------------------------------------------------------


 

Commitments under this Section 2.06.  Upon any reduction of (i) the Aggregate
Domestic Revolving Commitments, the Domestic Revolving Commitment of each
Domestic Lender shall be reduced by such Domestic Lender’s Applicable Percentage
of such reduction amount and (ii) the Aggregate Euro Revolving Commitments, the
Euro Revolving Commitment of each Euro Lender shall be reduced by such Euro
Lender’s Applicable Percentage of such reduction amount.  All fees in respect of
the Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

 

2.07         Repayment of Loans.

 

(a)           Domestic Revolving Loans.  The Borrower shall repay to the
Domestic Lenders on the Maturity Date the aggregate principal amount of all
Domestic Revolving Loans outstanding on such date.

 

(b)           Euro Revolving Loans.  The Borrower shall repay to the Euro
Lenders on the Maturity Date the aggregate principal amount of all Euro
Revolving Loans outstanding on such date.

 

(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swing Line Lender and (ii) the Maturity Date.

 

2.08         Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

45

--------------------------------------------------------------------------------


 

2.09         Fees.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, a commitment fee in Dollars (i) for the account of each Domestic Lender
in accordance with its Applicable Percentage, at a rate per annum equal to the
product of (A) the Applicable Rate times (B) the actual daily amount by which
the Aggregate Domestic Revolving Commitments exceed the sum of (1) the
Outstanding Amount of Domestic Revolving Loans and (2) the Outstanding Amount of
L/C Obligations and (ii) the account of each Euro Lender in accordance with its
Applicable Percentage, at a rate per annum equal to the product of (A) the
Applicable Rate times (B) the actual daily amount by which the Aggregate Euro
Revolving Commitments exceed the Outstanding Amount of Euro Revolving Loans. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Domestic Revolving Commitments.

 

(b)           Fee Letter.  The Borrower shall pay to BAS and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX.  The

 

46

--------------------------------------------------------------------------------


 

Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

 

2.11         Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Domestic Revolving Loans, be in the form of Exhibit 2.11(a)(i) (a “Domestic
Revolving Note”), (ii)  in the case of Euro Revolving Loans, be in the form of
Exhibit 2.11(a)(ii) (a “Euro Revolving Note”) and  (ii) in the case of Swing
Line Loans, be in the form of Exhibit 2.11(a)(iii) (a “Swing Line Note”).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Domestic Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Domestic Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in Dollars, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Domestic Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in the Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Euro
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in the Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in the Alternative Currency, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
the

 

47

--------------------------------------------------------------------------------


 

Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)          (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

48

--------------------------------------------------------------------------------


 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, if such Lender is a Domestic Lender, or make such other
adjustments among the group of Domestic Lenders or Euro Lenders, as applicable,
or as shall be equitable, so that the benefit of all such payments shall be
shared by the Domestic Lenders or Euro Lenders, as applicable, ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

49

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

50

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(f)            Each Lender, (i) that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code and (ii) whose name does not
include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company” or “assurance company” shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) duly completed and executed copies of Internal Revenue Service
Form W-9.  Such forms shall be delivered by such Lender on or prior to the date
on which such Lender becomes a Lender under this Agreement.  In addition, each
such Lender shall deliver such forms a reasonable period of time before any form
previously delivered by such Lender becomes invalid or obsolete.

 

(g)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

51

--------------------------------------------------------------------------------

 


 

3.02         Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or the Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or the Alternative Currency in
the applicable interbank market, then, in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03         Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or the Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b)  adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or the Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

 

3.04         Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any

 

52

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or any  L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim

 

53

--------------------------------------------------------------------------------


 

compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.05         Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

(c)           any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in the
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurocurrency market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

54

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07         Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01         The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

4.02         Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

55

--------------------------------------------------------------------------------


 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03         Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.04         Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

56

--------------------------------------------------------------------------------


 

4.05         Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

4.06         Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07         Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01         Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.

 

(c)           Financial Statements.  The Administrative Agent shall have
received:

 

(i)            the Audited Financial Statements; and

 

(ii)           unaudited consolidated financial statements of the Borrower and
its Subsidiaries for the fiscal quarter ended March 31, 2007, including balance
sheets and

 

57

--------------------------------------------------------------------------------


 

statements of income or operations, shareholders’ equity and cash flows (the
“Interim Financial Statements”).

 

(d)           No Material Adverse Change.  There shall not have occurred since
December 31, 2006, a material adverse change in, or a material adverse effect
on, the operations, business, assets, financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole.

 

(e)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or, to the knowledge of the Borrower, threatened in any
court or before an arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

 

(f)            Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)            copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

 

(g)           Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:

 

(i)            searches of Uniform Commercial Code filings in the jurisdiction
of formation of each Loan Party or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens;

 

(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)          all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank and undated stock powers attached thereto;

 

58

--------------------------------------------------------------------------------


 

(iv)          searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices; and

 

(v)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties.

 

(vi)          fully executed and notarized Mortgages encumbering the fee
interest of any Loan Party in each of the real properties designated as a
Mortgaged Property on Schedule 6.20(a);

 

(vii)         maps or plats of an as-built survey of the sites of the Mortgaged
Properties (other than the Pennsylvania Property) certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in Section 5.01(g)(ix) in a manner reasonably satisfactory to each
of the Administrative Agent and such title insurance company, dated a date
reasonably satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the National Society of Professional
Surveyors in 2005 with items 1, 2, 3, 4, 6, 7a, 7b1, 8, 9, 10, 11a, 13, 16, 17
and 18 from Table A thereof completed (it being understood that delivery of the
as-built survey delivered in connection with the Existing Credit Agreement,
together with the title company’s omission of the standard printed survey
exception from the Administrative Agent’s title insurance policy with respect to
the Mortgaged Property for which such survey applies, shall satisfy the
requirements of this subclause (viii);

 

(viii)        ALTA mortgagee title insurance policies issued by a title
insurance company reasonably acceptable to the Administrative Agent with respect
to each Mortgaged Property, assuring the Administrative Agent that each of the
Mortgages creates a valid and enforceable first priority mortgage lien on the
applicable Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, which title insurance policies shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent and shall
include such endorsements as are reasonably requested by the Administrative
Agent; and

 

(ix)           evidence as to (A) whether any Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property
is a Flood Hazard Property, (1) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(2) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Lenders.

 

59

--------------------------------------------------------------------------------


 

(h)           Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.

 

(i)            Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that
(i) the conditions specified in Sections 5.01(d) and (e) and Sections
5.02(a) and (b) have been satisfied and (ii) the Borrower and its Subsidiaries
(after giving effect to the Transactions) are Solvent on a consolidated basis.

 

(j)            Termination of Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement concurrently
with the Closing Date is being paid in full and terminated and all Liens
securing obligations under the Existing Credit Agreement concurrently with the
Closing Date are being released.

 

(k)           Fees.  Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.

 

(l)            Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(m)          Other.  Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as reasonably requested
by the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries; such information may
include, if requested by the Administrative Agent, asset appraisal reports and
written audits of accounts receivable, inventory, payables, controls and
systems.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.04, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02         Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document

 

60

--------------------------------------------------------------------------------


 

furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.04.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in the
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Euro Lenders (in the case of any Loans to be denominated in
the Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit
to be denominated in the Alternative Currency) would make it impracticable for
such Credit Extension to be denominated in the Alternative Currency.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent, the L/C
Issuer and each of the Lenders that:

 

6.01         Organization; Power.

 

The Borrower and each of the Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization except, solely with respect to certain Foreign Subsidiaries, as set
forth on Schedule 6.01, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party and, in the case of the Borrower, to borrow hereunder.

 

6.02         Authorization.

 

The Transactions (a) have been duly authorized by all requisite corporate and,
if required, stockholder action and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any

 

61

--------------------------------------------------------------------------------


 

Subsidiary, (B) any order of any Governmental Authority or (C) any provision of
any indenture, material agreement or other material instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) except as set forth on Schedule 6.02, be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, material agreement or other material instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Collateral
Documents).

 

6.03         Enforceability.

 

This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms.

 

6.04         Governmental Approvals.

 

Except as set forth on Schedule 6.04, no action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) the recordation of any Mortgages, (c) such as have been made or
obtained and are in full force and effect or which are not material to the
consummation of the Transactions and (d) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

6.05         Financial Statements.

 

(a)           The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its consolidated subsidiaries as of
and for the fiscal year ended December 31, 2006, audited by and accompanied by
the unqualified opinion of Ernst & Young LLP, independent public accountants and
(ii) the unaudited consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated subsidiaries as of the fiscal quarter ending March 31, 2007.  Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods.  Except as set
forth on Schedule 6.05(a), such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of the Borrower and its
consolidated subsidiaries as of the dates thereof.  Such financial statements
were prepared in accordance with GAAP applied on a consistent basis, except that
the unaudited financial statements are subject to normal year-end adjustments
and do not contain notes thereto.

 

(b)           The Borrower has heretofore delivered to the Lenders the unaudited
pro forma consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries, as well as pro forma levels of Consolidated EBITDA, for the
Borrower’s fiscal year ended December 31, 2006 and as of and for the three
months ending March 31, 2007, prepared giving effect to the Transactions as if
they had occurred on such date.  Such pro forma financial statements have been
prepared in good faith by the Borrower, based on the assumptions used to

 

62

--------------------------------------------------------------------------------


 

prepare the pro forma financial information contained in the Confidential
Information Memorandum (which assumptions are believed by the Borrower on the
date hereof to be reasonable), are based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflect, in all
material respects, all adjustments required to be made to give effect to the
Transactions and present fairly, in all material respects, on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such periods, assuming that
the Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.  The forecasts of financial performance of the
Borrower and its Subsidiaries heretofore furnished to the Lenders have been
prepared in good faith by the Borrower and based on assumptions believed by the
Borrower to be reasonable (it being understood that such forecasts as to future
events are not to be reviewed as facts and that actual results may differ
materially from such forecasts).

 

6.06         No Material Adverse Change.

 

No event, change or condition has occurred that has had, or could reasonably be
expected to have, a material adverse effect on the business, operations, assets,
liabilities, financial condition or results of operations of the Borrower and
the Subsidiaries, taken as a whole, since December 31, 2006.

 

6.07         Title to Properties; Possession Under Leases.

 

(a)           The Borrower and each of the Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
material assets, except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 8.02 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 8.02.

 

(b)           The use by the Borrower and each of the Subsidiaries of such
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any Person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  No claim has been made and remains outstanding that the
Borrower’s or any Subsidiaries’ use of any Collateral does or may violate the
rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------

 


 

(c)           The Borrower and each of the Subsidiaries has complied with all
material obligations due and payable or required to be performed under all
material leases to which it is a party and all such material leases are in full
force and effect.  The Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, except where the failure to so
enjoy could not reasonably be expected to have a Material Adverse Effect.

 

(d)           The Borrower and each of the Subsidiaries owns, or is licensed to
use, all Patents, patent applications, Trademarks, trade names, servicemarks,
Copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No claim has been asserted in
writing and is pending by any person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower or any Subsidiary know of any valid
basis for any such claim, which claim is reasonably likely to have a Material
Adverse Effect.  The use of such Intellectual Property by the Borrower and each
Subsidiary does not infringe the rights of any person, except for such claims
and infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

(e)           Except pursuant to licenses and other user agreements entered into
by the Borrower or any Subsidiary in the ordinary course of business, on and as
of the date hereof (i) the Borrower and each Subsidiary owns and possesses the
right to use, and has done nothing to authorize or enable any other person to
use, any of its Copyrights, Patents or Trademarks and (ii) all Trademarks,
Copyrights, Patents, service marks, trade names, patent rights, franchises,
licenses and other intellectual property rights either registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing Date are set
forth on Schedule 6.07 hereto and are valid and in full force and effect, in
each case, except for any failure which could not, individually or in the
aggregate, be reasonably likely to result in a Material Adverse Effect.

 

(f)            To the Borrower’s and each Subsidiary’s knowledge, on and as of
the date hereof, (i) there is no violation by others of any right of the
Borrower or such Subsidiary with respect to any of its Copyrights, Patents or
Trademarks, respectively, pledged by it under the name of the Borrower or such
Subsidiary, as the case may be, (ii) the Borrower or such Subsidiary is not
infringing upon any Copyright, Patent or Trademark of any other person other
than, in the case of clauses (i) and (ii), such violation or infringement that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and (iii) no proceedings have been instituted or are
pending against the Borrower or such Subsidiary or threatened, and no claim
against such the Borrower or such Subsidiary has been received by the Borrower
or such Subsidiary, as the case may be, alleging any such violation, except any
violations which could not, individually or in the aggregate, be reasonably
likely to result in a Material Adverse Effect.

 

6.08         Subsidiaries.

 

Schedule 6.08 sets forth as of the Closing Date a list of (a) all Subsidiaries
and the percentage ownership interest of the Borrower and any Subsidiary
therein, (b) the exact legal name and jurisdiction of organization or formation,
as applicable, of each Loan Party, (c) the chief executive office of each Loan
Party and (d) the federal taxpayer identification number and organizational
identification number of each Loan Party.  The shares of Equity Interests so
indicated on Schedule 6.08 are owned by the Borrower, directly or indirectly,
free and clear of all Liens (other than Liens created under the Collateral
Documents).

 

64

--------------------------------------------------------------------------------


 

6.09         Litigation; Compliance with Laws.

 

(a)           There are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower, any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

(b)           None of the Borrower or any of the Subsidiaries or any of their
respective material properties or material assets is in violation of, nor will
the continued operation of their material properties and material assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits), or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

 

6.10         Agreements.

 

(a)           None of the Borrower or any of the Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(b)           None of the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.

 

6.11         Federal Reserve Regulations.

 

(a)           None of the Borrower or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the FRB, including
Regulation T, U or X.

 

6.12         Investment Company Act.

 

None of the Borrower or any Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

6.13         Use of Proceeds.

 

The Borrower will use the proceeds of the Loans and will request the issuance of
Letters of Credit only for the purposes specified in Section 7.08.

 

65

--------------------------------------------------------------------------------


 

6.14         Tax Returns.

 

Each of the Borrower and each of the Subsidiaries has filed or caused to be
filed all Federal and all material state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all material taxes due and payable by it and all assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, shall have set
aside on its books adequate reserves and except for taxes the nonpayment of
which could not reasonably be expected to have a Material Adverse Effect.

 

6.15         No Material Misstatements.

 

None of (a) the Confidential Information Memorandum or (b) any other
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, which, in the case of clauses (a) and (b), when
taken as a whole and together with the representations and warranties contained
in this Agreement, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided, that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule and it is understood that actual results may differ from forecasts and
projections.

 

6.16         Employee Benefit Plans.

 

With respect to any Plan, each of the Borrower and each of its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  Neither
the Borrower nor any Subsidiary has (a) failed to comply with any requirement of
applicable law relating to any employee pension benefit plan primarily for the
benefit of employees of the Borrower or any Subsidiary residing outside the
United States that is not subject to ERISA or the Internal  Revenue Code or
(b) incurred any other liability with respect to such plan (other than
liabilities incurred in the ordinary course of business) , except for any such
noncompliance or incurrence which could not reasonably be expected to result in
a Material Adverse Effect.

 

6.17         Environmental Matters.

 

Except as set forth in environmental reports provided to the Administrative
Agent and identified on Schedule 6.17 or with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any Environmental Permit, (ii) has become subject to any pending or
to the knowledge of the Borrower, threatened, Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

66

--------------------------------------------------------------------------------


 

6.18         Insurance.

 

Schedule 6.18 sets forth a true, complete and correct description, including the
carriers, policy numbers, expiration dates, types, amounts and deductibles, of
all insurance maintained by the Borrower or by the Borrower for its Subsidiaries
as of the date hereof.  As of each such date, such insurance is in full force
and effect and all premiums have been duly paid if due.  The Borrower and its
Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are, when considered in its entirety, in the good faith judgment
of the Borrower prudent in the ordinary course of business of the Borrower and
its Subsidiaries.

 

6.19         Collateral Documents.

 

(a)           The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Security Agreement) is delivered to the Administrative Agent, the
Security Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 6.19(a), the Lien created under the Collateral
Documents will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in all such Collateral as to
which a security interest may be perfected by such a filing (other than
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 8.02.

 

(b)           Upon the recordation of the notices of grant of security interest
in the form required by the Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 6.19(a), the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered Trademarks, trademark applications,
Patents, patent applications and Copyrights acquired by the Loan Parties after
the date hereof).

 

(c)           The Mortgages are effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are recorded in the offices specified on
Schedule 6.19(c), the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 8.02.

 

6.20         Location of Real Property and Leased Premises.

 

Schedule 6.20(a) lists completely and correctly as of the Closing Date all
domestic real property owned by the Borrower and the Subsidiaries and the
addresses thereof.  The Borrower and the

 

67

--------------------------------------------------------------------------------


 

Subsidiaries, as the case may be, as of the Closing Date, own in fee all the
real property set forth on Schedule 6.20(a).  Schedule 6.20(b) lists completely
and correctly as of the Closing Date all material domestic real property leased
by the Borrower and the Subsidiaries and the addresses thereof.  The Borrower
and the Subsidiaries, as the case may be, as of the Closing Date, have valid
leasehold interests in all the real property set forth on Schedule 6.20(b).

 

6.21         Labor Matters.

 

As of the date hereof, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any Subsidiary is
bound.  Except to the extent any of the following, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(a) the hours worked by and payments made to employees of the Borrower and the
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters and (b) all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary.

 

6.22         Solvency.

 

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
assets of the Loan Parties taken as a whole, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of the Loan Parties taken as a whole
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Loan Parties taken as a whole will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties taken as a
whole will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

 

6.23         Certain Treasury Regulation Matters.

 

The Borrower does not intend to treat the Loans and related transactions as
being a “reportable” transaction (within the meaning of Treasury Regulation
1.6011-4).  The Borrower acknowledges that the Administrative Agent and one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 301.6112-1 to the extent that the Borrower’s
application of the proceeds of the Loans requires the same and the
Administrative Agent and such Lender or Lenders, as applicable, may, in
connection therewith, maintain such lists and other records as they may
determine is required by such Treasury Regulation.

 

6.24         Foreign Assets Control Regulations, Etc..

 

None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. Sec 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order

 

68

--------------------------------------------------------------------------------


 

relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
To the knowledge of the Borrower, neither the Borrower nor any of its
Subsidiaries (a) is a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages transactions with any such “blocked person” blocked by such order,
law or regulation.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will, and will cause each of the
Subsidiaries to:

 

7.01         Existence; Business and Properties.

 

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 8.05.

 

(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect all rights, licenses, permits,
franchises, authorizations, Patents, Copyrights, Trademarks and trade names used
in or relating to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, including any reasonable extension, development or
expansion thereof; comply with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.02         Insurance.

 

(a)           Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.

 

69

--------------------------------------------------------------------------------


 

(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the Loan Parties under such policies
directly to the Administrative Agent; cause all such policies to provide that
neither the Borrower, the Administrative Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably require from time to time to protect their interests;
deliver insurance certificates evidencing all such policies to the
Administrative Agent; upon the occurrence of an Event of Default, deliver
original or certified copies of all such policies to the Administrative Agent
upon its request; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason upon not less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent,
deliver to the Administrative Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, evidence of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

 

(c)           If at any time the area in which any of the Premises (as defined
in the Mortgages) are located is designated (i) a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in an amount not less than
$5,000,000, on a per occurrence basis, for the Premises located in a “flood
hazard area” and that is otherwise, if applicable, the minimum coverage
necessary to comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total amount
as is prudent in the good faith judgment of the Borrower for Premises located in
a “Zone 1” area.

 

(d)           With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including a “broad form” commercial
general liability endorsement and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $15,000,000, naming the Administrative Agent
as an additional insured, on forms satisfactory to the Administrative Agent.

 

(e)           Notify the Administrative Agent immediately whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 7.02 is taken out by the Borrower;
and promptly deliver to the Administrative Agent a duplicate original copy of
such policy or policies.

 

(f)            In the event there occurs any loss, damage to or destruction of
any tangible property or assets of any Loan Party or any part thereof, in excess
of $2,000,000, cause such Loan Party to promptly give written notice thereof to
the Administrative Agent generally describing the nature and extent of such
loss, damage or destruction.  Subsequent to any loss, damage to or destruction
of the tangible property or assets of any Loan Party or any part thereof,
Borrower shall, or shall cause such other Loan Party to,

 

70

--------------------------------------------------------------------------------


 

whether or not the insurance proceeds, if any, received on account of such
damage or destruction shall be sufficient for that purpose, at such Loan Party’s
cost and expense, promptly repair or replace such property or assets so lost,
damaged or destroyed or purchase other productive assets used or useful in the
business of the Borrower or its Subsidiaries; provided, however, that such Loan
Party need not repair or replace such property or assets so lost, damaged or
destroyed to the extent the failure to make such repair or replacement is not
necessary in the good faith judgment of the Borrower for the proper conduct of
the business of such Loan Party in the ordinary course.

 

(g)           Authorize the Administrative Agent, as the attorney-in-fact of
each of the Loan Parties and for the benefit of the Lenders, upon the occurrence
and during the continuance of an Event of Default, without the consent of the
applicable Loan Party, (i) to adjust and compromise proceeds payable under such
insurance policies, (ii) to collect, receive and give receipts for such
insurance proceeds in the name of such Loan Party, the Administrative Agent and
the Lenders and (iii) to endorse such Loan Party’s name upon any instrument in
payment thereof

 

(h)           In the event a Loan Party shall receive any insurance proceeds as
a result of any loss, damage or destruction, or condemnation proceeds, in each
case in a net amount in excess of $2,000,000, the Borrower shall, or shall cause
such other Loan Party to, promptly pay over such proceeds to the Administrative
Agent as cash collateral for the Obligations.  The Administrative Agent agrees
to release such proceeds to such Loan Party for replacement or restoration of
the portion of the property or assets of such Loan Party lost, damaged or
destroyed or condemned for the purchase of other assets used or useful in the
business of the Borrower or its Subsidiaries if (A) within one year (or if
binding contracts for the repair, replacement or purchase have been entered into
within such period, within the term of such contracts) from the date of such
loss, damage, destruction or condemnation, the Administrative Agent has received
written application for such release from such Loan Party together with evidence
reasonably satisfactory to it that the Borrower will use such proceeds to
purchase productive assets used or useful in the business of the Borrower or its
Subsidiaries and (B) on the date of such release no Default or Event of Default
exists.  All insurance and condemnation proceeds received by a Loan Party shall
be subject to the security interest of the Administrative Agent under the Loan
Documents.

 

7.03         Taxes.

 

Pay all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment, charge
or levy so long as (a) the validity or amount thereof shall be contested in good
faith by appropriate proceedings and the Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property or (b) the nonpayment
thereof could not reasonably be expected to result in a Material Adverse Effect.

 

7.04         Financial Statements, Reports, Etc.

 

In the case of the Borrower, furnish to the Administrative Agent (either
physically or through electronic delivery reasonably acceptable to the
Administrative Agent), which shall furnish to each Lender:

 

(a)               within 90 days after the end of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its

 

71

--------------------------------------------------------------------------------


 

operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Ernst & Young LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)              within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Responsible Officers as
fairly presenting the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments;

 

(c)               concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Responsible Officer (in the case of paragraph (b)) opining on
or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations and which may be provided by a
Responsible Officer if accounting firms generally are not providing such
certificates) (a “Compliance Certificate”) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
showing the Consolidated Leverage Ratio and demonstrating compliance with the
covenants contained in Sections 8.06, 8.10, 8.11 and 8.12 and, in the case of a
certificate delivered with the financial statements required by paragraph
(a) above, certifying that there has been no change in the business activities,
assets or liabilities of the Borrower, or if there has been any such change,
describing such change in reasonable detail and certifying that the Borrower is
in compliance with Section 8.08;

 

(d)              within 45 days after the commencement of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year);

 

(e)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be;

 

(f)               promptly after the receipt thereof by the Borrower or any
Subsidiary, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto; and

 

(g)              promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

72

--------------------------------------------------------------------------------

 


 

Documents required to be delivered pursuant to Section 7.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.04(c) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a  “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.”

 

7.05                           Litigation and Other Notices.

 

Furnish to the Administrative Agent, the L/C Issuer and each Lender prompt (and,
in any event, within 3 Business Days) written notice of the following:

 

(a)                                  any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 the filing or commencement of, or any threat
or notice of intention of any person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental

 

73

--------------------------------------------------------------------------------


 

Authority, against the Borrower or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates in an aggregate amount exceeding $2,500,000 or result in a Material
Adverse Effect; and

 

(d)                                 any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

7.06                           Information Regarding Collateral.

 

(a)                                  Furnish to the Administrative Agent prompt
written notice of any change in (i) any Loan Party’s legal name, (ii) the
jurisdiction of organization or formation of any Loan Party, (iii) any Loan
Party’s identity or corporate structure or (iv) any Loan Party’s federal
taxpayer identification number.  The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral.

 

(b)                                 In the case of the Borrower, each year, at
the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 7.04(a), deliver to the Administrative
Agent a certificate of a Responsible Officer setting forth the information set
forth in Section 7.06(a) or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 7.06.

 

7.07                           Maintaining Records; Access to Property and
Inspections.

 

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of Law are made of all dealings and
transactions in relation to its business and activities.  Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of the Borrower or any Subsidiary at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor.  Except following the occurrence and during
the continuance of any Default, the Borrower shall be entitled to have a
representative present at all such discussions and to obtain a copy of all
written requests for information relating to any Loan Party made by the
Administrative Agent or any Lender to any third party.  Within 120 days after
the close of each fiscal year of the Borrower, at the request of the
Administrative Agent or the Required Lenders, the Borrower will hold a meeting
(at a mutually agreeable location and time or, at the option of the
Administrative Agent, by conference call) with all lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Borrower and its
Subsidiaries for the current fiscal year of the Borrower.

 

7.08                           Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) for permitted share repurchases and Permitted Acquisitions and
(c) for working capital, capital expenditures

 

74

--------------------------------------------------------------------------------


 

and other lawful corporate purposes, provided that in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.

 

7.09                           Further Assurances.

 

(a)                                  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including (i) filing or recording, as applicable, Uniform Commercial Code and
other financing statements and Mortgages and (ii) if all or substantially all of
the Equity Interests of the Borrower are held or acquired by a holding company
whose sole or primary purpose is holding such Equity Interests, causing such
holding company to guarantee the Obligations, to pledge its Equity Interests in
the Borrower pursuant to the Security Agreement and to become subject to the
representations, warranties, covenants and other agreements of the Loan Parties
hereunder, mutatis mutandis) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Liens permitted under Section 8.02) of the security interests
created or intended to be created by the Collateral Documents.  Unless a Release
of Collateral Event has occurred and is continuing and the Borrower has
exercised its rights under Section 10.10, the Borrower will cause any
subsequently acquired or organized Domestic Subsidiary to become a Loan Party by
executing a Joinder Agreement.  Notwithstanding anything to the contrary in the
foregoing sentence, despite the occurrence and continuance of a Release of
Collateral Event, the Borrower will cause (v) the Equity Interests of any
subsequently acquired or organized Domestic Subsidiary, (w) 65% (or such greater
percentage that, due to a change in an applicable Law after the date hereof,
could not reasonably be expected to cause the undistributed earnings of such
First Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such First Tier Foreign
Subsidiary’s United States parent and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each First Tier Foreign Subsidiary and (y) if the
Equity Interests of the Borrower are held or acquired by any holding company
whose sole or primary purpose is holding such Equity Interests, the Equity
Interests of the Borrower, in each case, to be pledged to the Administrative
Agent pursuant to the Security Agreement.  In addition, subject to the last
sentence of this Section 7.09(a), from time to time, the Borrower will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate (it being understood that it is the intent of the
parties that the Obligations shall be secured by substantially all the assets of
the Borrower and its Subsidiaries including real and other properties acquired
subsequent to the Closing Date (but excluding owned real property with a value
of less than $1,000,000, all leasehold real property (including, without
limitation, the leased manufacturing facility located in Muskegon, Michigan),
and other Excluded Property)).  Such security interests and Liens will be
created under the Collateral Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
satisfactory to the Administrative Agent, and the Borrower shall deliver or
cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 7.09.  The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Domestic Subsidiaries of any real property
(or any interest in real property) having a value in excess of $1,000,000.  The
actions required under this Section 7.09 shall be taken within 60 days (or such
later time as may be acceptable to the Administrative Agent) after the event
giving rise to the requirement to take such action.  Notwithstanding the
foregoing, (x) the Administrative Agent in its discretion may determine not to
take a security interest in those assets as to which the Administrative Agent
shall determine, in its reasonable discretion, that the

 

75

--------------------------------------------------------------------------------


 

cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
tax) are excessive in relation to the benefit to the Lenders of the security
afforded thereby and (y) Liens required to be granted pursuant to this
Section 7.09 shall be subject to exceptions and limitations consistent with
those set forth in the Security Documents as in effect on the Closing Date (to
the extent appropriate in the applicable jurisdiction) and no action need be
taken to perfect any security interest in vehicles or any deposit account or
securities account (each as defined in the Uniform Commercial Code) other than
the filing of a financing statement under the Uniform Commercial Code; and

 

(b)                                 Should the Borrower fail to maintain the
Requisite Ratings, within thirty (30) days of notice thereof from either the
Required Lenders or the Administrative Agent, the Borrower shall cause the
security interests in all real and personal property of the Loan Parties to be
re-granted in accordance with the requirements and conditions of
Section 7.09(a) (it being understood and agreed that such re-granted security
interests will have a lien priority at least equal to the lien priority existing
as of the time of the Release of Collateral Event).

 

7.10                           Certain Treasury Regulation Matters.

 

In the event the Borrower determines to take any action inconsistent with its
intention as set forth in the first sentence of Section 6.23, it will promptly
notify the Administrative Agent thereof.

 

7.11                           Environmental Laws.

 

Except, in each case, as would not, individually or in the aggregate, have a
Material Adverse Effect:

 

(a)                                  Comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
contractors, tenants and subtenants, if any, with, all applicable Environmental
Laws, and obtain and comply in all material respects with and maintain, and use
reasonable efforts to ensure that all contractors, tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.  For purposes of
this Section 7.11(a), noncompliance with the foregoing shall be deemed not to
constitute a breach of this covenant, provided, that upon learning of any actual
or suspected noncompliance, Borrower shall promptly undertake reasonable efforts
to achieve compliance.

 

(b)                                 Conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required to be undertaken by any Group Member under
Environmental Laws and promptly comply with all orders and directives applicable
to any Group Member of all Governmental Authorities regarding Environmental
Laws; provided, however, that this covenant shall be deemed not violated if the
relevant Group Member promptly challenges in good faith any such order or
directive in a manner consistent with all applicable Environmental Laws and
other requirements of Law and pursues such challenge or challenges diligently.

 

(c)                                  Generate, use, treat, store, release,
dispose of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in a material Environmental Liability to any
Group Member or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
material Environmental Liability to, or materially affect any real property
owned or operated by, any Group Member.  For purposes of this Section 7.11(c),
noncompliance with the foregoing shall be deemed not to constitute a breach of
this covenant, provided, that, upon learning of any actual or

 

76

--------------------------------------------------------------------------------


 

suspected noncompliance, the Borrower shall promptly undertake reasonable
efforts to remove such Hazardous Materials, if required by applicable
Environmental Law, or otherwise remediate them, if required by applicable
Environmental Law, in a manner consistent with applicable Environmental Law.

 

(d)                                 If required by applicable law, promptly take
all commercially reasonable actions necessary to address any material
Environmental Liability.

 

(e)                                  Deliver written notice to the
Administrative Agent as soon as practicable following receipt of all
environmental audits, investigations, analyses and reports of any kind or
character, and all written communications, with respect to any Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect, and, upon the request of the
Administrative Agent, promptly deliver copies to the Administrative Agent of
such environmental audits, investigations, analyses, reports and written
communications.

 

7.12                           Post-Closing Obligations.

 

(a)                                  Deliver the as-built survey of the site of
the Pennsylvania Property within 30 days of the Closing Date, together with the
title company’s issuance of an endorsement omitting the survey exception to the
Administrative Agent’s title insurance policy with respect to the Pennsylvania
Property; and

 

(b)                                 deliver or cause to be delivered within 60
days of the Closing Date (or such later date as determined by the Administrative
Agent), (i) the certificates representing the pledged Equity Interests of Knoll
Europe, and (ii) in form and substance satisfactory to the Administrative Agent,
(A) such additional security documents as may be necessary, in the reasonable
opinion of the Administrative Agent, to cause the applicable Equity Interests
(as provided in Section 7.09) of Knoll Europe to be subject to first priority,
perfected Liens in favor of the Administrative Agent under applicable Law, and
(B) such other documentation as the Administrative Agent may reasonably request
in connection with the Administrative Agent’s Lien on the Equity Interests of
Knoll Europe, including without limitation a favorable opinion of counsel.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will not, nor will they cause or
permit any of the Subsidiaries to:

 

8.01                           Indebtedness.

 

Incur, create, assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness existing on the Closing Date
and set forth in Schedule 8.01, including in the case of lines of credit the
maximum amount of Indebtedness permitted to be incurred thereunder;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

77

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness under completion guarantees,
appeal bonds, performance or surety bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(d)                                 Indebtedness under or in respect of Swap
Contracts that are not speculative in nature;

 

(e)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, so long as such Indebtedness is extinguished within three Business
Days of the incurrence thereof;

 

(f)                                    Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(g)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(h)                                 Indebtedness incurred by the Borrower or any
Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including without limitation
letters of credit in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided, that (i) upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence
and (ii) such letters of credit are not provided to secure the repayment of
other Indebtedness of the Borrower or any Subsidiary.

 

(i)                                     with respect to the Borrower or any
Subsidiary, (A) purchase money Indebtedness (including Capital Lease
Obligations) and Synthetic Lease Obligations, (B) indebtedness incurred in
connection with a Permitted Acquisition, (C) Loans obtained through an increase
in the Commitments under Section 2.01(c) and (D) other newly issued
Indebtedness, provided that (y) the aggregate principal amount of Indebtedness
incurred pursuant to this Section 8.01(i) shall not exceed $250,000,000 at any
time outstanding and (z) with respect to any Indebtedness incurred pursuant to
this Section 8.01(i) in excess of $30,000,000 the maturity date of such
Indebtedness is on (solely with respect to such Indebtedness incurred in
accordance with Section 2.01(f)) or after the Maturity Date;

 

(j)                                     unsecured subordinated Indebtedness
(which may be guaranteed by any Loan Party on a subordinated basis); provided,
that (i) after giving effect to the incurrence of any such Indebtedness on a Pro
Forma Basis, the Borrower is in Pro Forma Compliance, (ii) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(iii) such Indebtedness matures after the six-month anniversary of the Maturity
Date and (iv) is subordinated to the Obligations on terms and conditions
satisfactory to the Administrative Agent in form and substance;

 

(k)                                  other unsecured Indebtedness not
contemplated in the foregoing clauses of this Section; provided that (i) after
giving effect to the incurrence of any such Indebtedness on a Pro Forma Basis,
the Borrower is in Pro Forma Compliance and (ii) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; and

 

(l)                                     Indebtedness incurred to extend, renew
or refinance any Indebtedness described in Section 8.0.1(a), (i) or (j)
(“Refinancing Indebtedness”); provided, that (i) such Refinancing Indebtedness
is in an aggregate principal amount not greater than the aggregate principal
amount of the Indebtedness being extended, renewed or refinanced, plus the
amount of any interest, premiums or penalties required to

 

78

--------------------------------------------------------------------------------


 

be paid thereon plus fees and expenses associated therewith, (ii) such
Refinancing Indebtedness has a later or equal final maturity and a longer or
equal weighted average life to maturity than the Indebtedness being extended,
renewed or refinanced, (iii) if the Indebtedness being extended, renewed or
refinanced is subordinated to the Obligations, the Refinancing Indebtedness is
subordinated to the Obligations on terms no less favorable to the Lenders than
the Indebtedness being extended, renewed or refinanced, (iv) only the obligors
in respect of the Indebtedness being extended, renewed or refinanced may become
obligated with respect to such Refinancing Indebtedness, (v) the security
interest(s) granted in connection with such Refinancing Indebtedness, if any,
shall not cover more collateral, in any material respect, than the security
interest(s), if any, granted in connection with the Indebtedness being
refinanced and (vi) the non-economic covenants, events of default, remedies and
other provisions of the Refinancing Indebtedness, when taken as a whole, shall
be materially no less favorable to the Lenders than those contained in the
Indebtedness being extended, renewed or refinanced.

 

8.02                           Liens.

 

Create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                  Liens on property or assets of the Borrower
and its Subsidiaries existing on the Closing Date and set forth in Schedule
8.02; provided, that such Liens shall secure only those obligations which they
secure on the Closing Date and any extensions, renewals and replacements thereof
permitted hereunder;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary (including
without limitation Liens securing Indebtedness incurred pursuant to
Section 8.01(i)(B)); provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien does not materially interfere with the use, occupancy and
operation of any Mortgaged Property;

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 7.03;

 

(e)                                  carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due and
payable or which are being contested in compliance with Section 7.03 or for
which appropriate reserves have been established;

 

(f)                                    pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(g)                                 deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not

 

79

--------------------------------------------------------------------------------


 

materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries as currently operated;

 

(i)                                     Liens arising out of judgments or awards
in respect of which the Borrower or any of the Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings; provided, that the aggregate amount of all such judgments or awards
(and any cash and the fair market value of any property subject to such Liens)
does not exceed $20,000,000 at any time outstanding;

 

(j)                                     licenses, leases or subleases granted by
the Borrower or any Subsidiary to third persons in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any Subsidiary;

 

(k)                                  Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     any interest of a lessor under Liens
arising from precautionary UCC financing statement filings regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

 

(m)                               Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(n)                                 Liens that are contractual or statutory
setoff rights arising in the ordinary course of business with financial
institutions, relating to pooled deposit accounts or sweep accounts of the
Borrower and its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or relating to purchase
orders or other agreements entered into with customers of the Borrower or any of
its Subsidiaries in the ordinary course of business;

 

(o)                                 Liens solely on any cash earnest money
deposits by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement permitted under this Agreement;

 

(p)                                 all Liens set forth in the survey and title
policies delivered to the Administrative Agent pursuant to Section 5.01(g);

 

(q)                                 any interest or title of a licensor, lessor
or sublessor under any license or lease agreement pursuant to which rights are
granted to the Borrower or any Subsidiary;

 

(r)                                    Liens deemed to exist in connection with
investments in repurchase agreements permitted under this Agreement;

 

(s)                                  Liens securing Indebtedness permitted to be
incurred pursuant to Section 8.01(i)(A); provided that such Liens encumber only
the property acquired in connection with such Indebtedness;

 

(t)                                    Liens on assets of Foreign Subsidiaries
securing Indebtedness of Foreign Subsidiaries permitted to be incurred under
Section 8.01(i); and

 

(u)                                 Liens on any assets which are the subject of
any GSA Transaction.

 

80

--------------------------------------------------------------------------------


 

8.03                           Sale and Lease-Back Transactions.

 

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 8.05 and (b) any Capital
Lease Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 8.01 and 8.02, as applicable.

 

8.04                           Investments, Loans and Advances.

 

Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any investment or any other interest in, any other person,
except:

 

(a)                                  Permitted Investments;

 

(b)                                 investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(c)                                  the Borrower and the Subsidiaries may make
loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $3,000,000 at any time and advances in the
ordinary course of business of payroll payments to employees and for
entertainment and travel expenses of employees;

 

(d)                                 the Borrower may enter into Swap Contracts
in the ordinary course of business that are not speculative in nature;

 

(e)                                  the Borrower and its Subsidiaries may
(i) acquire and hold receivables owing to it, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms (including the dating of receivables) of the Borrower or
such Subsidiary and (ii) make loans to customers, dealers and suppliers in the
ordinary course of business and consistent with past practices;

 

(f)                                    the Borrower may acquire and hold
obligations of one or more officers or other employees of the Borrower or its
subsidiaries in connection with such officers’ or employees’ acquisition of
Equity Interests of the Borrower;

 

(g)                                 purchases of inventory, raw materials and
related assets in the ordinary course of business;

 

(h)                                 in addition to investments, loans and
advances permitted by paragraphs (a) through (g) above, additional investments,
loans and advances by the Borrower and the Subsidiaries (including investments,
loans and advances similar or dissimilar in nature to those permitted by
paragraphs (a) through (g) above); provided that (i) after giving effect to any
such investment, loan or advance on a Pro Forma Basis, the Borrower is in Pro
Forma Compliance, (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (iii) if such investment involves an
acquisition of all or substantially all of the assets of a Person or line of
business of such Person, or no less than 100%

 

81

--------------------------------------------------------------------------------


 

of the Equity Interests (except for directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”), (A) the board of directors (or
other comparable governing body) of the Acquired Entity shall have duly approved
such acquisition and (B) the property acquired in such acquisition is used or
useful in the same or a related line of business as the Borrower and its
Subsidiaries were engaged in as of the Closing Date (or any reasonable
extensions or expansions thereof) (any acquisition of an Acquired Entity meeting
all the criteria of this Section 8.04(h) being referred to herein as a
“Permitted Acquisition”); and

 

(i)                                     Investments (including investments by
the Borrower and the Subsidiaries in the Equity Interests of the Subsidiaries)
existing as of the Closing Date and set forth in Schedule 8.04.

 

8.05                           Mergers, Consolidations, Sales of Assets and
Acquisitions.

 

(a)                                  Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower or less than all the Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that (i) the Borrower and any Subsidiary may purchase and sell
inventory, materials and equipment in the ordinary course of business and may
license intellectual property in the ordinary course of business, (ii) the
Borrower and any Subsidiary may sell obsolete, damaged or worn-out inventory and
equipment in the ordinary course of business and (iii) if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (u) any Subsidiary may change its form of
organization in compliance with Section 7.06(a), if applicable, (v) any Person
may make investments and advances permitted by Section 8.04, (w) any wholly
owned Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (x) any wholly owned Subsidiary may merge
into or consolidate with any other wholly owned Subsidiary in a transaction in
which the surviving entity is a wholly owned Subsidiary and no person other than
the Borrower, a wholly owned Subsidiary or the De Minimis Holders receives any
consideration (provided, that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party), (y) the
Borrower and any Subsidiary may make Permitted Acquisitions and (z) any
Subsidiary of the Borrower may merge with another person in a transaction
constituting an Asset Sale permitted hereunder.

 

(b)                                 Engage in any Asset Sale otherwise permitted
under paragraph (a) above unless (i) such Asset Sale is for consideration at
least 75% of which is cash (other than in the case of a like-kind exchange or
trade-in of one asset for another asset used or useful in the business of the
Borrower and its Subsidiaries) and (ii) such consideration is at least equal to
the book value of the assets being sold, transferred, leased or disposed of and
the fair market value of all assets sold, transferred, leased or disposed of
pursuant to this paragraph (b) shall not exceed 7.5% of the total book value of
the assets of the Borrower and its Subsidiaries on a consolidated basis,
determined as of the date of the most recent internally available balance
sheet.  Upon a sale of assets or the sale of Equity Interests of a Subsidiary of
a Loan Party permitted by this Section 8.05, the Administrative Agent shall
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Administrative Agent’s security interest in such assets or Equity
Interests, including, without limitation, amendments or terminations of UCC
financing statements, the return of stock certificates and the release of a
Guarantor (as applicable) from its obligations under the Loan Documents.

 

82

--------------------------------------------------------------------------------


 

8.06                           Restricted Payments; Restrictive Agreements.

 

(a)                                  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent (unless the
contingency is the repayment of the Obligations or receipt of consent from the
requisite lenders under this Agreement) or otherwise) to do so; provided,
however, that:

 

(i)                                     any direct or indirect wholly owned
Domestic Subsidiary of the Borrower and any Foreign Subsidiary may declare and
pay dividends or make other distributions ratably to its equity holders;

 

(ii)                                  so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may repurchase Equity Interests of the Borrower owned by past or present
officers, directors or employees of the Borrower or the Subsidiaries or make
payments to employees of the Borrower or the Subsidiaries upon termination of
employment of such employees (including as a result of retirement or severance)
in connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount not to exceed $5,000,000 in any fiscal year (it being
agreed that any amount not utilized in any fiscal year may be carried forward
and utilized in the immediately following fiscal year and that any amount spent
in any fiscal year shall be deemed to utilize any such carried forward amount
first);

 

(iii)                               the Borrower may make Restricted Payments to
fund amounts payable to any participant in any Plan of the Borrower or the
Subsidiaries upon the termination of the employment of such participant in an
amount not to exceed $1,000,000 in any fiscal year of the Borrower;

 

(iv)                              in addition to the Restricted Payments in
clauses (i)-(iii) above, the Borrower and its Subsidiaries may make additional
Restricted Payments (including Restricted Payments similar or dissimilar to
those in clauses (i) through (iii) above); provided, that (A) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (B) after giving effect to any such Restricted Payment on a Pro Forma Basis,
the Borrower is in Pro Forma Compliance; and

 

Notwithstanding the foregoing, in the event that the failure to comply with any
Financial Performance Covenant is cured through the exercise of the Cure Right
set forth in Article IX, Sections 8.06(a)(iii) and (iv) above shall only be
available to the Loan Parties if (x) the Required Lenders consent to the
relevant Restricted Payment pursuant to Section 8.06(a)(iii) and (iv) or (y) the
Borrower is in compliance with the Financial Performance Covenants as of the end
of any two consecutive fiscal quarters following the fiscal quarter in which the
Borrower exercised its Cure Right.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided, that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of stock or assets
of a Subsidiary pending such sale, provided, such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (C) clause (i) of the foregoing shall not apply to restrictions or

 

83

--------------------------------------------------------------------------------


 

conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and subject to the obligations of the
Borrower under Section 7.09(b) hereof, (D) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (E) clause (i) and (ii) of the foregoing shall not apply
to restrictions and conditions imposed (1) under Indebtedness of Foreign
Subsidiaries incurred under Section 8.01 or (2) under contracts with customers
entered into the ordinary course of business that contain restrictions on cash
or other deposits or net worth.

 

8.07                           Transactions with Affiliates.

 

Except for transactions by or among Loan Parties or by or among Foreign
Subsidiaries, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except that (a) the Borrower or any Subsidiary may engage
in any of the foregoing transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) Restricted Payments may be
effected to the extent provided in Section 8.06, (c) reasonable fees and
compensation may be paid to, and indemnities may be provided on behalf of,
officers, directors and employees of, and consultants to, the Borrower and the
Subsidiaries, as determined by the board of directors or equivalent governing
body or appropriate officers of the Borrower in good faith, (d) securities may
be issued and other payments, awards or grants (in cash, equity securities or
otherwise) may be made pursuant to, or with respect to the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors or equivalent governing body of the Borrower in good faith,
(e) the Loan Parties may perform their respective obligations under the terms of
any registration rights agreement, (f) loans, investments and advances may be
made to the extent permitted by Sections 8.01 and 8.04, and (g) transfers of
property or assets from Loan Parties to Foreign Subsidiaries in the ordinary
course of business not otherwise prohibited under this Agreement.

 

8.08                           Business of Borrower and Subsidiaries.

 

Engage at any time in any business or business activity other than the business
currently conducted by them and business activities that constitute a reasonable
extension, development or expansion thereof reasonably incidental thereto.

 

8.09                           Amendments of Subordinated Indebtedness.

 

Permit any supplement, modification or amendment of any subordinated
Indebtedness of the Borrower or any Subsidiary that would cause such
Indebtedness to not be in compliance with the subordination provisions of
Section 8.01(j) or that is reasonably likely to adversely affect the ability of
the Borrower to repay the Obligations when due without the prior written consent
of the Administrative Agent.

 

8.10                           Capital Expenditures.

 

(a)                                  Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any fiscal year of the
Borrower to exceed the sum of (i) the amount set forth below for such fiscal
year as the “Capital Expenditure Base Amount” for such year, and (ii) the
Acquired CapEx Amount:

 

84

--------------------------------------------------------------------------------

 


 

Fiscal Year Ended

 

Capital Expenditure Base Amount

 

December 31, 2007

 

$

30,000,000

 

December 31, 2008 and each fiscal year ending thereafter

 

$

40,000,000

 

 

For purposes of this Section 8.10, the “Acquired CapEx Amount”, with respect to
any Acquired Entity, shall equal the product of (x) the aggregate amount of
Capital Expenditures made by the Acquired Entity in the two fiscal years prior
to the date of the Permitted Acquisition and (y) 0.50.

 

(b)                                 The amount of permitted Capital Expenditures
set forth in paragraph (a) above (as adjusted in accordance with the terms
thereof) in respect of any fiscal year commencing with the fiscal year ending on
December 31, 2007, shall be increased (but not decreased) by the amount of
unused permitted Capital Expenditures for the two immediately preceding fiscal
years; provided, that Capital Expenditures made pursuant to this Section during
any fiscal year shall be deemed made, first, in respect of amounts carried over
from the fiscal year two years prior thereto pursuant to the preceding sentence,
second, in respect of amounts carried over from the fiscal year immediately
prior thereto pursuant to the preceding sentence and, third, in respect of
amounts permitted for such fiscal year as provided above.

 

8.11                           Financial Covenants.

 

(a)                                  Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.0 to
1.0.

 

(b)                                 Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 4.0 to
1.0.

 

8.12                           Fiscal Year.

 

Change its fiscal year-end to a date other than December 31.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                           Events of Default.

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                  any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or L/C Disbursement or of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan

 

85

--------------------------------------------------------------------------------


 

Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in Section 7.01(a), 7.05(a), 7.08 or in Article VIII;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent or any Lender to the
Borrower;

 

(f)                                    (i) the Borrower or any Material
Subsidiary shall fail to pay any principal or interest due in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any Material Subsidiary, or of
a substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of the Borrower or a Material Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 (net of amounts covered by
independent third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage and of amounts covered by an
indemnity from a person that, in the reasonable judgment of the Administrative
Agent, is creditworthy) from a party shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
unsatisfied and undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to

 

86

--------------------------------------------------------------------------------


 

levy upon assets or properties of the Borrower or any Material Subsidiary to
enforce any such judgment; an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount exceeding $20,000,000;

 

(j)                                     any Guarantee for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability hereunder
(other than as a result of the discharge of such Guarantor in accordance with
the terms of the Loan Documents);

 

(k)                                  any security interest in any material item
of Collateral purported to be created by any Collateral Document shall cease to
be, or shall be asserted by the Borrower or any other Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates representing securities pledged under the
Security Agreement and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer shall not have denied or
disclaimed in writing that such loss is covered by such title insurance policy;
or there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h)(i)-(v) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or
(h)(i)-(v) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

Notwithstanding anything to the contrary contained in this Article IX, in the
event that the Borrower would otherwise fail to comply with the requirements of
Section 8.11(a) or (b) (each a “Financial Performance Covenant”) at the end of
any fiscal quarter, at any time within ten days after the date on which a
Compliance Certificate must be delivered for the end of such fiscal quarter or
fiscal year, as applicable, the Borrower shall have the right, exercisable at
any time during the term of this Agreement (provided that such right may not be
exercised with respect to more than two fiscal quarters during any consecutive
four fiscal quarter period), to issue Permitted Cure Securities (as defined
below) for cash or otherwise receive cash contributions to the capital of the
Borrower (in any case, not in excess of $25,000,000 in the aggregate in any
consecutive four fiscal quarter period), and to contribute any such cash to the
capital of Borrower (the “Cure Right”), and upon the receipt by the Borrower of
such cash (the “Cure Amount”) pursuant to the exercise by the Borrower of such
Cure Right, such Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

 

87

--------------------------------------------------------------------------------


 

(i)                                     Consolidated EBITDA shall be increased
solely for the purpose of measuring the Financial Performance Covenants and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of all Financial Performance Covenants, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of any such Financial Performance Covenant that would have otherwise occurred on
such date but for the application of the foregoing recalculations shall be
deemed not to have occurred.

 

As used in this Article IX, the term “Permitted Cure Securities” shall mean an
equity security of the Borrower having no mandatory redemption, repurchase,
repayment or similar requirements prior to the six-month anniversary of the
Maturity Date and upon which all dividends or distributions, at the election of
the Borrower, may be payable in additional shares of such equity security.

 

9.02                           Application of Funds.

 

After the exercise of remedies provided for in Section 9.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in
Section 2.03(g)), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the

 

88

--------------------------------------------------------------------------------


 

Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                     Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.02                     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.03                     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative

 

89

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.06                     Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

10.07                     Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to

 

91

--------------------------------------------------------------------------------


 

make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08                     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09                     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10                     Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

92

--------------------------------------------------------------------------------


 

(a)                                  to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B) other
than with respect to amounts currently due thereunder, Cash Management
Obligations and obligations under or in respect of Swap Contracts) and the
expiration or termination of all Letters of Credit, (ii) that is transferred or
to be transferred as part of or in connection with any Asset Sale permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.02(c);

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(d)                                 upon the occurrence of a Release of
Collateral Event, to release all Collateral other than Collateral consisting of
Equity Interests of the Borrower (if applicable) and its Subsidiaries; provided,
however, that if such Release of Collateral Event ceases to be continuing and in
effect at any time, the Required Lenders or the Administrative Agent may require
first priority security interests on the same categories of Collateral that was
previously released, such security interests to be created and perfected within
30 days of notice from the Required Lenders or the Administrative Agent to the
Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)                                  no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.01) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

93

--------------------------------------------------------------------------------


 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to the Lenders (or any of
them) or any scheduled or mandatory reduction of the Commitments hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment or whose Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(iv)                              change Section 2.13 or Section 9.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(v)                                 amend Section 1.05 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(vi)                              change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(vii)                           except in connection with an Asset Sale
permitted under Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender directly affected thereby or as
provided in Section 10.10; or

 

(viii)                        release the Borrower or, except in connection with
a merger or consolidation permitted under Section 8.05 or an Asset Sale
permitted under Section 8.05, all or substantially all of the Guarantors without
the written consent of each Lender directly affected thereby, except to the
extent the release of any Guarantor is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone).

 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement;

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

(e)                                  unless also signed by the Required Domestic
Lenders, no amendment, waiver or consent shall (i) amend or waive any mandatory
prepayment on Domestic Revolving Loans under Section 2.05(b)(i) or the manner of
application thereof to the Domestic Revolving Loans or (ii) amend the definition
of “Required Lenders”; and

 

94

--------------------------------------------------------------------------------

 


 

(f)                                    unless also signed by the Required Euro
Lenders, no amendment, waiver or consent shall (i) amend or waive any mandatory
prepayment on Euro Revolving Loans under Section 2.05(b)(ii) or the manner of
application thereof to the Euro Revolving Loans or (ii) amend the definition of
“Required Lenders”;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

11.02                     Notices and Other Communications; Facsimile Copies.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, the L/C Issuer or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

95

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the

 

96

--------------------------------------------------------------------------------


 

recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                     No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.04                     Expenses; Indemnity; and Damage Waiver.

 

(a)                                  Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence

 

97

--------------------------------------------------------------------------------


 

or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any

 

98

--------------------------------------------------------------------------------


 

settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06                     Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it), and shall be pro rata with respect to its Domestic Revolving
Commitment and Euro Revolving Commitment; provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or

 

99

--------------------------------------------------------------------------------


 

delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to wave such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iv)                              No Assignment to Borrower.  No such assignment
shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(v)                                 No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee

 

100

--------------------------------------------------------------------------------


 

Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of the Section 11.01(a) that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures

 

101

--------------------------------------------------------------------------------


 

or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

11.07                     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

102

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                     Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09                     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

103

--------------------------------------------------------------------------------


 

11.10                     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11                     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.13                     Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders, the Required Domestic Lenders or the Required
Euro Lenders, as appropriate, as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

104

--------------------------------------------------------------------------------

 


 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, with respect to
Domestic Lenders, L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and, with respect to the Domestic Lenders, participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                     Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

 

105

--------------------------------------------------------------------------------


 

PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                     USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

11.17                     No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document, the Borrower

 

106

--------------------------------------------------------------------------------


 

acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent and BAS, are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent
and BAS, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent and BAS each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not and will not be acting as an
advisor, agent or fiduciary, for the Borrower or any of Affiliates or any other
Person and (ii) neither the Administrative Agent nor BAS has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and BAS and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor BAS has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent or BAS with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.18                     Parallel Debt.

 

(a)                                  Each Lender, the Administrative Agent, the
Swing Line Lender and the L/C Issuer (collectively, for purposes of this
Section 11.18 only, the “Finance Parties”) hereby agree that:

 

(i)                                     the total amount due and payable as
Parallel Debt (as created and defined in the Share Pledge Agreement (as defined
in Section 11.18(d) below) under Clause 2 of the Share Pledge Agreement (as
defined in Section 11.18(d) below) shall be decreased to the extent that any
amount is irreversibly (onaantastbaar) paid to and received by the Finance
Parties or any of them to reduce the total amount due and payable in respect of
the Principal Obligations (as this term is defined in the Share Pledge Agreement
(as defined in Section 11.18(d) below)), as if such amount were received by the
Administrative Agent in payment of the Parallel Debt (as created and defined in
the Share Pledge Agreement (as defined in Section 11.18(d) below); and

 

(ii)                                  the total amount due and payable in
respect of the Principal Obligations (as this term is defined in the Share
Pledge Agreement (as defined in Section 11.18(d) below)) shall be decreased to
the extent that any amount is irreversibly (onaantastbaar) paid to and received
by the Administrative Agent in payment of the Parallel Debt (as created and
defined in the Share Pledge Agreement (as defined in Section 11.18(d) below), as
if such amount were received by the Finance Parties or any of them in payment of
the corresponding Principal Obligations (as this term is defined in the Share
Pledge Agreement (as defined in Section 11.18(d) below)). The Administrative
Agent undertakes to give effect to the preceding sentence by application of any
amount so received in payment of the Parallel Debt (as created and defined in
the Share Pledge Agreement (as defined in Section 11.18(d) below) in accordance
with the terms and conditions of the Loan Documents, as if such amount were
received in payment of the corresponding Principal Obligations (as this term is
defined in the Share Pledge Agreement (as defined in Section 11.18(d) below)).

 

(b)                                 This Section 11.18 and any dispute,
controversy, proceedings or claim of whatever nature arising out of or in any
way relating thereto shall be governed by and construed in accordance with the
laws of the Netherlands.

 

107

--------------------------------------------------------------------------------


 

(c)                                  Each of the parties hereto irrevocably
agrees that all disputes arising out of this Section 11.18 shall be submitted in
first instance to the competent court at Amsterdam, the Netherlands. Nothing in
the preceding sentence shall limit the Administrative Agent’s right to bring
proceedings against Knoll Overseas, Inc. in any other court or competent
jurisdiction.

 

(d)                                 For the purposes of this Section 11.18 only,
the term “Share Pledge Agreement” shall mean the notarial deed of pledge of
shares entered into by no later than the date provided in
Section 7.12(b) between Knoll Overseas, Inc as the pledgor, Bank of America as
the pledgee, and Knoll Europe as the company.

 

[SIGNATURE PAGES FOLLOW]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KNOLL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Barry L. McCabe

 

Name:

Barry L. McCabe

 

Title:

Senior Vice President & CFO

 

 

 

 

 

 

GUARANTORS:

SPINNEYBECK ENTERPRISES, INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ Barry L. McCabe

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

 

 

 

 

 

 

KNOLL OVERSEAS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Barry L. McCabe

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Charlene Wright-Jones

 

Name:

Charlene Wright-Jones

 

Title:

Assistant Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Domestic Lender, Euro Lender, Swing Line Lender and L/C

 

Issuer

 

 

 

By:

/s/ Charles R. Dickerson

 

Name:

Charles R. Dickerson

 

Title:

Managing Director

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Devon Starsk

 

Name:

Devon Starsk

 

Title:

Senior Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Susan A. Waters

 

Name:

Susan A. Waters

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/   Christopher C. Motley

 

Name:

Christopher C. Motley

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

 

TD BANKNORTH, N.A.,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Charles A. Walker

 

Name:

Charles A. Walker

 

Title:

Senior Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/   Charles J. Margiotti III

 

Name:

Charles J. Margiotti III

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Christopher Freeman

 

Name:

Christopher Freeman

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Brian S. Allen

 

Name:

Brian S. Allen

 

Title:

Managing Director

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Brian J. Sohocki

 

Name:

Brian J. Sohocki

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/  James Fayeh

 

Name:

James Fayeh

 

Title:

Deputy General Manager

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Eleanor Orlando

 

Name:

Eleanor Orlando

 

Title:

Corporate Banking Officer

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Alfred J. Doody

 

Name:

Alfred J. Doody

 

Title:

Senior Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Roger McDougal

 

Name:

Roger McDougal

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Domestic Lender and a Euro Lender

 

 

 

By:

/s/ Meredith Jermann

 

Name:

Meredith Jermann

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH,

 

as a Domestic Lender

 

 

 

By:

/s/ Georgina Fiordalisi, CFA

 

Name:

Georgina Fiordalisi, CFA

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Annette Schmidt

 

Name:

Annette Schmidt

 

Title:

First Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIRST COMMONWEALTH BANK,

 

as a Domestic Lender

 

 

 

By:

/s/ Stephen J. Orban

 

Name:

Stephen J. Orban

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK,

 

as a Domestic Lender

 

 

 

By:

/s/ George F Paik

 

Name:

George F Paik

 

Title:

Vice President

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNITED OVERSEAS BANK LIMITED,

 

NEW YORK AGENCY,

 

as a Domestic Lender

 

 

 

By:

/s/ George Lim

 

Name:

George Lim

 

Title:

SVP & GM

 

 

 

By:

/s/ Mario Sheng

 

Name:

Mario Sheng

 

Title:

AVP

 

KNOLL, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, NATIONAL ASSOCIATION,

 

as a Domestic Lender

 

 

 

By:

/s/ John Gilsenan

 

Name:

John Gilsenan

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

Schedule 1.01(a)

 

Mandatory Cost Formulae

 

MANDATORY COST FORMULAE

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.  The Administrative Agent will, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender as the case may
be, a statement setting forth the calculation of any Mandatory Cost.

 

3.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

  AB+C(B-D)+E x 0.01

 

 

per cent per annum

  100 - (A+C)

 

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

 

 

per cent per annum

300

 

 

Where:

 

--------------------------------------------------------------------------------


 

“A”                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

 

“B”                            is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the first sentence of Section 2.08(b) and, in the case of interest
(other than on overdue amounts) charged at the Default Rate, without counting
any increase in interest rate effected by the charging of the Default Rate)
payable for the relevant Interest Period of such Loan.

 

“C”                            is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                             is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Borrower, each Lender with a Lending Office in the United Kingdom
or a Participating Member State shall, as soon as practicable after publication
by the Financial Services Authority, supply to the Administrative Agent and the

 

--------------------------------------------------------------------------------


 

Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Office in the same jurisdiction as its Lending
Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

Letter of
Credit No.

 

Issuer

 

Outstanding
Amount

 

Date of Issuance

 

Expiration Date

 

Beneficiary

68017454

 

Bank of America

 

$

3,350,000

 

February 27, 2007

 

February 28, 2008

 

The Travelers Indemnity Company

68014407

 

Bank of America

 

$

187,348.45

 

August 21, 2006

 

August 31, 2007

 

Bank of New York

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Domestic
Revolving
Commitment

 

Applicable
Percentage

 

Euro Revolving
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

55,000,000.00

 

11.000000000

%

$

20,000,000.00

 

13.333333333

%

Citizens Bank

 

$

50,000,000.00

 

10.000000000

%

$

18,500,000.00

 

12.333333333

%

HSBC Bank USA, National Association

 

$

50,000,000.00

 

10.000000000

%

$

18,500,000.00

 

12.333333333

%

Fifth Third Bank

 

$

35,000,000.00

 

7.000000000

%

$

12,750,000.00

 

8.500000000

%

TD Banknorth, N.A.

 

$

35,000,000.00

 

7.000000000

%

$

12,750,000.00

 

8.500000000

%

Citibank, N.A.

 

$

25,000,000.00

 

5.000000000

%

$

10,000,000.00

 

6.666666667

%

Union Bank of California, N.A.

 

$

25,000,000.00

 

5.000000000

%

$

10,000,000.00

 

6.666666667

%

The Bank of Nova Scotia

 

$

20,000,000.00

 

4.000000000

%

$

7,500,000.00

 

5.000000000

%

Manufacturers and Traders Trust Company

 

$

20,000,000.00

 

4.000000000

%

$

7,500,000.00

 

5.000000000

%

Mizuho Corporate Bank, Ltd.

 

$

20,000,000.00

 

4.000000000

%

$

7,500,000.00

 

5.000000000

%

National City Bank

 

$

20,000,000.00

 

4.000000000

%

$

7,500,000.00

 

5.000000000

%

Sovereign Bank

 

$

20,000,000.00

 

4.000000000

%

$

7,500,000.00

 

5.000000000

%

The Northern Trust Company

 

$

15,000,000.00

 

3.000000000

%

$

5,000,000.00

 

3.333333333

%

PNC Bank, National Association

 

$

15,000,000.00

 

3.000000000

%

$

5,000,000.00

 

3.333333333

%

Bayerische Landesbank, New York Branch

 

$

25,000,000.00

 

5.000000000

%

$

0.00

 

0.000000000

%

First Commonwealth Bank

 

$

20,000,000.00

 

4.000000000

%

$

0.00

 

0.000000000

%

People’s United Bank

 

$

20,000,000.00

 

4.000000000

%

$

0.00

 

0.000000000

%

United Overseas Bank Limited, New York Agency

 

$

20,000,000.00

 

4.000000000

%

$

0.00

 

0.000000000

%

Webster Bank, National Association

 

$

10,000,000.00

 

2.000000000

%

$

0.00

 

0.000000000

%

TOTAL

 

$

500,000,000.00

 

100.000000000

%

$

150,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Good Standing of Certain Foreign Subsidiaries

 

Foreign Subsidiaries may from time to time fail to be in good standing but not
with any consequence that is reasonably likely to have a Material Adverse
Effect.

 

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Authorizations

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Governmental Approvals

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.05(a)

 

Material Liabilities Not Reflected in Balance Sheet

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Intellectual Property Rights

 

U.S. COPYRIGHTS OWNED BY BORROWER

 

Registered Copyrights

 

Title

 

Registration
No.

 

Registration
Date

JAHNE BARNES DESING LABYRINTH

 

VAu421664

 

5/8/98

PEANO JHANE BARNES DESIGN

 

VAu421663

 

5/8/98

JAHNE BARNES DESIGN WALKWAY

 

VAu421662

 

5/8/98

JHANE BARNES DESIGN HILBERT

 

VAu421661

 

5/8/98

 

Pending Copyright Applications for Registration

 

None.

 

1

--------------------------------------------------------------------------------

 


 

PATENTS OWNED BY BORROWER

 

Issued U.S. Patents

 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

CHAIR

 

D535830

 

1/30/07

 

 

 

 

 

CHAIR

 

D535112

 

1/16/07

 

 

 

 

 

TABLE BASE

 

D528829

 

9/26/06

 

 

 

 

 

DESK LAMP

 

D522161

 

5/30/06

 

 

 

 

 

CHAIR

 

D520769

 

5/16/06

 

 

 

 

 

TABLE BASE

 

D515851

 

2/28/06

 

 

 

 

 

CART

 

D510168

 

9/27/05

 

 

 

 

 

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

6824218

 

11/30/04

 

 

 

 

 

ERGONOMIC UTILITY CHART

 

6767019

 

7/27/04

 

 

 

 

 

CART

 

D493019

 

7/13/04

 

 

 

 

 

CABLE CONTROL WITH OVERLAOD PROTECTION DEVICE

 

6742843

 

6/1/04

 

 

 

 

 

KEYBOARD SUPPORT WITH RETRACTABLE AUXILIARY SUPPORT PLATFORMS

 

6682038

 

1/27/04

 

 

 

 

 

MODULAR BI-FOLD DOOR

 

6681532

 

1/27/04

 

 

 

 

 

WORKSURFACE

 

D479417

 

9/9/03

 

 

 

 

 

HINGED FOR AN OVER-HEAD STORAGE COMPARTMENT HAVING NON-CENTERED PIVOTING MOTION

 

6574835

 

6/10/03

 

 

 

 

 

CHAIR

 

D475544

 

6/10/03

 

 

 

 

 

MODULAR STORAGE CABINET

 

6550880

 

4/22/03

 

 

 

 

 

CHAIR

 

D471024

 

3/4/03

 

 

 

 

 

METHOD OF MAKING A METAL DRAWER HEAD

 

6516507

 

2/11/03

 

 

 

 

 

WORKSTATION

 

D459109

 

6/25/02

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

WORKSTATION PANEL

 

D458041

 

6/4/02

 

 

 

 

 

OVERHEAD STROAGE UNIT

 

6394564

 

5/28/02

 

 

 

 

 

ADJUSTABLE ARMREST ASSEMBLY WITH SINGLE ADJUSTMENT LEVER

 

6394553

 

5/28/02

 

 

 

 

 

ARTICLE OF FURNITURE INCLUDING A LEG HAVING WIRE MANAGEMENT CAPABILITIES

 

6389988

 

5/21/02

 

 

 

 

 

STACKABLE PANEL SYSTEM FOR MODULAR OFFICE FURNITURE

 

6389773

 

5/21/02

 

 

 

 

 

STORAGE CABINET

 

D456178

 

4/30/02

 

 

 

 

 

STORAGE CABINET

 

D456174

 

4/30/02

 

 

 

 

 

STORAGE CABINET

 

D456172

 

4/30/02

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

6367213

 

4/9/02

 

 

 

 

 

CHAIR

 

D444638

 

7/20/01

 

 

 

 

 

ELECTRICAL POWER AND COMMUNICATION OUTLET BOX

 

D443592

 

6/12/01

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

6167664

 

1/2/01

 

 

 

 

 

LOUNGE CHAIR

 

D434233

 

11/28/01

 

 

 

 

 

LOUNGE CHAIR

 

D430973

 

9/19/00

 

 

 

 

 

INDEPENDENTLY ADJUSTABLE MOUSE PAD

 

6086034

 

7/11/00

 

 

 

 

 

MULTI-ADJUSTABLE ARMREST ASSEMBLY

 

6076892

 

6/20/00

 

 

 

 

 

MULTI-ADJUSTABLE ARMREST ASSEMBLY

 

6053578

 

4/25/00

 

 

 

 

 

CHAIR

 

D423241

 

4/25/00

 

 

 

 

 

CHAIR

 

D422424

 

4/11/00

 

 

 

 

 

OFFSET SUPPORT LEG FOR AN ADJUSTABLE HEIGHT DESK

 

6029587

 

2/29/00

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR

 

6021613

 

2/8/00

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

OFFICE

 

 

 

 

 

 

 

 

 

TABLE

 

D415634

 

10/26/99

 

 

 

 

 

SELF-BRAKING HEIGH ADJUSTMENT MECHANISM

 

5941182

 

8/24/99

 

 

 

 

 

PANEL FRAME ASSEMBLY

 

5921040

 

7/13/99

 

 

 

 

 

LAY-IN WIREWAYS FOR A SPACE DIVIDER SYSTEM

 

5918433

 

7/6/99

 

 

 

 

 

STORAGE CABINET

 

D410351

 

6/1/99

 

 

 

 

 

OFFICE SYSTEM COMPRISING LINABLE DESK AND STORAGE UNITS

 

5906420

 

5/25/99

 

 

 

 

 

HARDWIRING RACE FOR OFFICE PARTITIONS

 

5901512

 

5/11/99

 

 

 

 

 

CHAIR

 

D408646

 

4/27/99

 

 

 

 

 

TELESCOPING LEVELER

 

5881979

 

3/16/99

 

 

 

 

 

COFFEE TABLE

 

D406480

 

3/9/99

 

 

 

 

 

CHAISE LOUNGE

 

D406473

 

3/9/99

 

 

 

 

 

STOOL

 

D406470

 

3/9/99

 

 

 

 

 

CHAIR

 

D406198

 

3/2/99

 

 

 

 

 

TRIM PIECE FOR AN OFFICE FURNITURE SYSTEM

 

D405544

 

2/9/99

 

 

 

 

 

CHAIR ARM REST AND SUPPORT

 

D398174

 

9/15/98

 

 

 

 

 

ADJUSTMET LUMBAR SUPPORT

 

5791733

 

8/11/98

 

 

 

 

 

FURNITURE PULL

 

D396793

 

8/11/98

 

 

 

 

 

CORNICE

 

D393319

 

4/7/98

 

 

 

 

 

INDEPENDENTLY ADJUSTABLE MOUSE PAD AND KEYBOARD SUPPPORT APPARATUS

 

5730408

 

3/24/98

 

 

 

 

 

ARTICLE OF FURNITURE INCLUDING A LEG HAVING WIRE MANAGEMENT CAPABILITIES

 

5715761

 

2/10/98

 

 

 

 

 

LAY-IN WIREWAYS FOR A SPACE DIVIDER SYSTEM

 

5685113

 

11/11/97

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

CHAIR SEAT TILT ADJUSTMENT AND LOCKING MECHANISM

 

5683139

 

11/4/97

 

 

 

 

 

LOCKING UNIVERSAL SUPPORT ARM

 

5683064

 

11/4/97

 

 

 

 

 

VERTICALLY ADJUSTABLE TABLE

 

5598789

 

2/4/97

 

 

 

 

 

CALIPER CONTROL FOR UNIVERSAL SUPPORT ARM

 

5584596

 

12/17/96

 

 

 

 

 

LOCKING UNIVERSAL SUPPORT ARM

 

5564667

 

10/15/96

 

 

 

 

 

LUMBAR SUPPORT CUSHION FOR CHAIRS

 

5551752

 

9/3/96

 

 

 

 

 

COMPOSITE FOAM CHAIR CUSHION AND METHOD

 

5499413

 

3/19/96

 

 

 

 

 

FOOTREST

 

D367369

 

2/27/96

 

 

 

 

 

TABLE

 

D367192

 

2/20/96

 

 

 

 

 

CHAIR CUSHION AND UPHOLSTERY ASSEMBLY AND METHOD

 

5489145

 

2/6/96

 

 

 

 

 

MOUSEPAD

 

D366654

 

1/30/96

 

 

 

 

 

WRISTREST

 

D366653

 

1/30/96

 

 

 

 

 

CHAIR BACK SUPPORT ADJUSTMENT MECHANISM

 

5476306

 

12/19/95

 

 

 

 

 

LUMBAR SUPPORT CUSHION

 

D364065

 

11/14/95

 

 

 

 

 

CHAIR SEAT TILTE ADJUSTMENT AND LOCKING MECHANISM

 

5464274

 

11/7/95

 

 

 

 

 

CHAIR

 

D363823

 

11/7/95

 

 

 

 

 

TABLE

 

D362983

 

10/10/95

 

 

 

 

 

CHAIR BASE ASSEMBLY

 

5454536

 

10/3/95

 

 

 

 

 

VDT CORNER UNIT ADAPTER

 

D362772

 

10/3/95

 

 

 

 

 

TABLE

 

D361458

 

8/22/95

 

 

 

 

 

TABLE

 

D361457

 

8/22/95

 

 

 

 

 

HANDLE

 

D361255

 

8/15/95

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

TABLE

 

D361230

 

8/15/95

 

 

 

 

 

TABLE

 

D361229

 

8/15/95

 

 

 

 

 

TABLE

 

D360549

 

7/25/95

 

 

 

 

 

TABLE

 

D360548

 

7/25/95

 

 

 

 

 

LOUNGE SEATING

 

D360311

 

7/18/95

 

 

 

 

 

LOUNGE SEATING

 

D360310

 

7/18/95

 

 

 

 

 

TILT CONTROL MECHANISM FOR CHAIRS

 

5417474

 

5/23/95

 

 

 

 

 

CHAIR SHELL

 

D358514

 

5/23/95

 

 

 

 

 

SINGLE PIECE CHAIR SHELL

 

5411316

 

5/2/95

 

 

 

 

 

OVERHEAD CABINET WITH ROTATING DOOR

 

5409308

 

4/25/95

 

 

 

 

 

MOBILE CADDY

 

D357781

 

4/25/95

 

 

 

 

 

PENCIL TRAY

 

D356338

 

3/14/95

 

 

 

 

 

TORQUE CONTROL MECHAISM FOR CHAIRS

 

5388889

 

2/14/94

 

 

 

 

 

SEAT

 

D355090

 

2/7/95

 

 

 

 

 

PAD FOR A CHAIR ARMREST

 

D355089

 

2/7/95

 

 

 

 

 

CHAIR

 

D355080

 

2/7/95

 

 

 

 

 

CHAIR

 

D354631

 

1/24/95

 

 

 

 

 

CHAIR

 

D353269

 

12/13/94

 

 

 

 

 

CHAIR CONTROL

 

5370445

 

12/6/94

 

 

 

 

 

TABLE

 

D352407

 

11/15/94

 

 

 

 

 

CHAIR

 

D352181

 

11/8/94

 

 

 

 

 

CHAIR

 

D351510

 

10/18/94

 

 

 

 

 

CHAIR

 

D351069

 

10/4/94

 

 

 

 

 

METHOD FOR FINISHING WOOD SLATTED ARTICLES OF

 

5338570

 

8/16/94

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

FURNITURE

 

 

 

 

 

 

 

 

 

SELF BALANCED TABLE LAMP

 

D348529

 

7/5/94

 

 

 

 

 

SEAT CUSHION

 

D346924

 

5/17/94

 

 

 

 

 

COFFEE TABLE

 

D346293

 

4/26/94

 

 

 

 

 

CHAIR FASTENING DEVICE

 

5297851

 

3/29/94

 

 

 

 

 

OTTOMAN

 

D344856

 

3/8/94

 

 

 

 

 

ADJUSTABLE HEIGHT TABLE

 

5289782

 

3/1/94

 

 

 

 

 

CREDENZA

 

D344199

 

2/15/94

 

 

 

 

 

DINING CHAIR

 

D344191

 

2/15/94

 

 

 

 

 

FURNITURE COMPRISING LAMINATED SLATS AND METHODS OF MANUFACTURING SUCH FURNITURE

 

5284380

 

2/8/94

 

 

 

 

 

DESK

 

D343308

 

1/18/94

 

 

 

 

 

TABLE LEG

 

D342403

 

12/21/93

 

 

 

 

 

ADJUSTABLE ARM FOR A CHAIR

 

5265938

 

11/30/93

 

 

 

 

 

CAFÉ CHAIR

 

D341265

 

11/16/93

 

 

 

 

 

DIAMOND CHAIR

 

D341264

 

11/16/93

 

 

 

 

 

CLUB CHAIR

 

D341263

 

11/16/93

 

 

 

 

 

CHAIR

 

D341260

 

11/16/93

 

 

 

 

 

COMBINED CREDENZA AND HUTCH

 

D341042

 

11/9/93

 

 

 

 

 

METHOD FOR CONSTRUCTING AN OFFICE SPACE DIVIDING PANEL

 

5258083

 

11/2/93

 

 

 

 

 

STORAGE CABINET

 

D339934

 

10/5/93

 

 

 

 

 

CHAIR

 

D339927

 

10/5/93

 

 

 

 

 

CHAIR

 

D339926

 

10/5/93

 

 

 

 

 

CHAIR

 

D339924

 

10/5/93

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

TABLE

 

D339488

 

9/21/93

 

 

 

 

 

TABLE

 

D339487

 

9/21/93

 

 

 

 

 

TABLE

 

D339486

 

9/21/93

 

 

 

 

 

DESK

 

D339481

 

9/21/93

 

 

 

 

 

MARKERBOARD

 

D339379

 

9/14/93

 

 

 

 

 

CHAIR

 

D339244

 

9/14/93

 

 

 

 

 

TABLE

 

D338789

 

8/31/93

 

 

 

 

 

CAFÉ TABLE

 

D338579

 

8/24/93

 

 

 

 

 

CHAIR

 

D337447

 

7/20/93

 

 

 

 

 

FURNITURE STANCHIONS WITH UNITARY POWER ROUTING SYSTEM

 

5226705

 

7/13/93

 

 

 

 

 

CEILING INFEED MODULE

 

5195286

 

3/23/93

 

 

 

 

 

OVERHEAD CABINET WITH ROTATING DOOR

 

5172969

 

12/22/92

 

 

 

 

 

ELECTRIFIED SPACE DIVIDING PANEL

 

5164544

 

11/17/92

 

 

 

 

 

FURNITURE STANCHIONS WITH UNITARY POWER ROUTING SYSTEM

 

5160188

 

11/3/92

 

 

 

 

 

FRAME BASED OFFICE SPACE DIVIDING SYSTEM

 

5155955

 

10/20/92

 

 

 

 

 

FURNITURE COMPRISING LAMINATE SLATS AND METHOD OF MANUFACTURING SUCH FURNITURE

 

5154486

 

10/13/92

 

 

 

 

 

PROJECTILE RESISTING SPACE DIVIDING SYSTEM

 

5142997

 

9/1/92

 

 

 

 

 

FILE HOLDERS AND BRIEFCASE THEREFOR

 

5088801

 

2/18/92

 

 

 

 

 

PANEL FOR AN OFFICE SPACE DIVIDING SYSTEM

 

5088250

 

2/18/92

 

 

 

 

 

SPACE DIVIDING PARTITION SYSTEM HAVING AN ELECTRICAL RACEWAY

 

5065556

 

11/19/91

 

 

 

 

 

ELECTRICAL OR COMMUNICATIONS MONUMENT FOR MOUNTING ALONG AN EDGE OF A WORK
SURFACE

 

5057039

 

10/15/91

 

 

 

 

 

WIRE MANAGEMENT CLIP

 

5040752

 

8/20/91

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

HEIGHT ADJUSTMENT MECHANISM FOR CHAIR BACK

 

5037158

 

8/6/91

 

 

 

 

 

CHAIR TILT AND CHAIR HEIGHT CONTROL APPARATUS

 

5029940

 

7/9/91

 

 

 

 

 

SPACE DIVIDER SYSTEM

 

5024030

 

6/18/91

 

 

 

 

 

ADJUSTABLE PEDESTAL FOR TABLES AND THE LIKE

 

5020752

 

6/4/91

 

 

 

 

 

ADJUSTABLE FOOT REST FOR A CHAIR

 

5011227

 

4/30/91

 

 

 

 

 

POSITION ADJUSTMENT LEG FOR PARTITION PANEL ASSEMBLY

 

5005325

 

4/9/91

 

 

 

 

 

OPEN OFFICE SYSTEM PARTITION PANEL ASSEMBLY

 

5003740

 

4/2/91

 

 

 

 

 

OPEN OFFICE SYSTEM PARTITION PANEL ASSEMBLY

 

4996811

 

3/5/91

 

 

 

 

 

OPEN OFFICE SYSTEM PARTITION PANEL ASSEMBLY

 

4993205

 

2/19/91

 

 

 

 

 

SPACE-DIVIDING WALL PANEL

 

4949518

 

8/21/90

 

 

 

 

 

SLIDE PLATE ADJUSTMENT MECHANISM

 

4938441

 

7/3/90

 

 

 

 

 

STORAGE CABINET

 

D337455

 

7/20/03

 

 

 

 

 

METHOD FOR MAKING A PANEL WITH CUTOUTS FORMED THEREIN

 

5263252

 

11/23/93

 

 

 

 

 

OFFICE SPACE DIVIDING ARRANGEMENT

 

4874027

 

10/17/89

 

 

 

 

 

OFFICE SPACE DIVIDING SYSTEM

 

4870908

 

10/03/89

 

Published Patents of Borrower

 

Description

 

Publication No.

 

Filing Date

 

 

 

 

 

OFFICE CHAIR

 

20060006715

 

07/08/05

 

 

 

 

 

MECHANICAL ARM WITH SPRING ASSIST

 

20040164213

 

02/20/2004

 

 

 

 

 

CHAIR

 

29/288,241

 

06/05/07

 

--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY BORROWER

 

U.S. Trademark Registrations

 

Registered Marks Knoll, Inc.

 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

AUTOSTRADA

 

3021487

 

11/29/05

 

 

 

 

 

Design Only

 

2894980

 

10/19/04

 

 

 

 

 

Design Only

 

2894979

 

10/19/04

 

 

 

 

 

Design Only

 

2894978

 

10/19/04

 

 

 

 

 

Design Only

 

2893025

 

10/12/04

 

 

 

 

 

Design Only

 

2894977

 

10/19/04

 

 

 

 

 

KREFELD

 

2949295

 

5/10/05

 

 

 

 

 

JOE

 

2957768

 

5/31/05

 

 

 

 

 

CECILIA

 

2960132

 

6/7/05

 

 

 

 

 

DIVINA

 

2807283

 

1/20/04

 

 

 

 

 

A3

 

2744625

 

7/29/03

 

 

 

 

 

VISOR

 

2660606

 

12/10/02

 

 

 

 

 

GIGI

 

2647032

 

11/5/02

 

 

 

 

 

UPSTART

 

2537287

 

2/5/02

 

 

 

 

 

RPM

 

2483718

 

8/28/01

 

 

 

 

 

PAPERCLIP

 

2415886

 

12/26/00

 

 

 

 

 

FOG

 

2394237

 

10/10/00

 

 

 

 

 

CURRENTS

 

2237475

 

4/6/99

 

 

 

 

 

REFF

 

2352223

 

5/23/00

 

 

 

 

 

DIVIDENDS

 

2272597

 

8/24/99

 

--------------------------------------------------------------------------------


 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

DISCUS

 

2124373

 

12/23/97

 

 

 

 

 

JR

 

2064087

 

5/20/97

 

 

 

 

 

BACKPACK

 

2111132

 

11/4/97

 

 

 

 

 

COUNTERFORCE

 

2019756

 

11/26/96

 

 

 

 

 

GOOD DESIGN IS GOOD BUSINESS

 

1978933

 

6/4/96

 

 

 

 

 

SALSA

 

1996058

 

8/20/96

 

 

 

 

 

KNOLL EXTRA

 

1923595

 

10/3/95

 

 

 

 

 

KNOLL EXTRA

 

1886080

 

3/28/95

 

 

 

 

 

KNOLL EXTRA

 

1889928

 

4/18/95

 

 

 

 

 

KNOLL EXTRA

 

1925118

 

10/10/95

 

 

 

 

 

PROPELLER

 

2065353

 

5/27/97

 

 

 

 

 

KNOLL

 

1897530

 

6/6/95

 

 

 

 

 

SAGUARO CACTUS

 

1931985

 

10/31/95

 

 

 

 

 

TOOTHPICK CACTUS

 

1931984

 

10/31/95

 

 

 

 

 

PARACHUTE

 

1905003

 

7/11/95

 

 

 

 

 

SURF

 

1931967

 

10/31/95

 

 

 

 

 

KNOLL STUDIO

 

1821382

 

2/15/94

 

 

 

 

 

MAGNUSSON UPTOWN

 

1893630

 

5/9/95

 

 

 

 

 

MAGNUSSON MIDTOWN

 

1887928

 

4/4/95

 

 

 

 

 

MAGNUSSON DOWNTOWN

 

1893629

 

5/9/95

 

 

 

 

 

LITTLE DIPPER

 

1926360

 

10/10/95

 

 

 

 

 

BIG DIPPER

 

1926359

 

10/10/95

 

 

 

 

 

EQUITY

 

1763700

 

4/6/93

 

 

 

 

 

CALIBRE

 

1737652

 

12/1/92

 

 

 

 

 

ORCHESTRA

 

1773588

 

5/25/93

 

--------------------------------------------------------------------------------


 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

BULLDOG

 

1655890

 

9/3/91

 

 

 

 

 

KNOLL

 

1449734

 

7/28/87

 

 

 

 

 

VOLANTE

 

1414255

 

10/21/86

 

 

 

 

 

DUO-SYNCRO

 

842430

 

1/16/68

 

 

 

 

 

BARCELONA

 

772313

 

6/30/64

 

 

 

 

 

KNOLL INTERNATIONAL

 

557893

 

4/22/52

 

 

 

 

 

KNOLL

 

557891

 

4/22/52

 

 

 

 

 

KNOLL EXTRA

 

1930829

 

10/31/95

 

Pending Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

WATERMARK

 

78856613

 

4/7/06

 

 

 

 

 

K.

 

78856607

 

4/7/06

 

 

 

 

 

LIFE

 

76404036

 

5/7/02

 

Registered Marks Spinneybeck Enterprises, Inc.

 

Mark – Spinneybeck Enterprises, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

LEATHERWEAVE

 

1436944

 

4/14/87

 

 

 

 

 

SABRINA

 

1404945

 

8/12/86

 

 

 

 

 

SPINNEYBECK

 

1446426

 

7/7/87

 

--------------------------------------------------------------------------------


 

Schedule 6.08

 

Subsidiaries

 

SUBSIDIARIES OF THE BORROWER

 

JURISDICTION OF
INCORPORATION

 

OWNERSHIP
INTEREST

 

 

 

 

 

Knoll North America Corp.

 

Ontario, Canada

 

Wholly owned subsidiary of Knoll, Inc.

 

 

 

 

 

Spinneybeck Enterprises, Inc.

 

New York

 

Wholly owned subsidiary of Knoll, Inc.

 

 

 

 

 

Spinneybeck, LTD.

 

Ontario, Canada

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

 

 

 

 

 

Spinneybeck Ireland

 

Ireland

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

 

 

 

 

 

Knoll Overseas, Inc.

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

 

 

 

 

 

Knoll Europe B.V.

 

Netherlands

 

Wholly owned subsidiary of Knoll Overseas, Inc.

 

 

 

 

 

Knoll Italy, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

 

 

 

 

 

Knoll International S.p.A

 

Italy

 

Wholly owned subsidiary of Knoll Europe B.V.

 

 

 

 

 

Knoll International, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

 

 

 

 

 

Knoll International S.A.

 

France

 

Wholly owned subsidiary of Knoll Europe B.V.

 

 

 

 

 

Knoll International Deutschland GmBH

 

Germany

 

Wholly owned subsidiary of Knoll Europe B.V.

 

 

 

 

 

Knoll International Belgium S.A.

 

Belgium

 

Wholly owned subsidiary of Knoll Europe B.V.

 

Loan Parties

 

NAME

 

JURISDICTION OF
INCORPORATION

 

CHIEF EXECUTIVE OFFICE

 

ID NUMBERS

 

 

 

 

 

 

 

Knoll, Inc.

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 13-3873847
Org ID #2571976

 

 

 

 

 

 

 

Spinneybeck Enterprises, Inc.

 

New York

 

425 CrossPoint Parkway, Suite 100, Getzville, NY 14068

 

Tax ID #16-1159029

 

 

 

 

 

 

 

Knoll Overseas, Inc.

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 25-1648603
Org ID #0445727

 

--------------------------------------------------------------------------------


 

Schedule 6.17

 

Environmental Reports

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.18

 

Insurance

 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

General Liability

 

rated based on estimated $766mm Sales

 

TC2J-GLSA-487K0398- 04-TIL-07

(U.S.)

 

4/1/07 to 4/1/08

 

Travelers Property & Casualty Co. of America

 

$100,000 deductible each occ.

$1,000,000 each occ. $10,000,000 gen. aggregate $2,000,000 prod./co.op. agg.

 

 

 

 

 

 

 

 

 

Canadian General Liability

 

TC2-SCPP-23I D7411-07

(Canada)

 

4/1/07 to 4/1/08

 

St. Paul Fire & Marine Insurance Co.

 

Same as above

 

 

 

 

 

 

 

 

 

Business Automobile

 

TJ-CAP-487K0386-TIL-

07 (U.S.) 8 vehicles

 

4/1/07 to 4/1/08

 

Travelers Property & Casualty Co. of America

 

$1,000,000 CSL (Bodily Injury/Property Damage)

$1,000,000 UM/UIM

 

 

 

 

 

 

 

 

 

Canadian Auto

 

T-CAC-234D1054-07

05 (Canada) – No owned vehicle

 

4/1/07 to 4/1/08

 

St. Paul Fire & Marine Insurance Co.

 

$1,000,000 CSL (Bodily Injury/Property Damage)

 

 

 

 

 

 

 

 

 

Workers Compensation

(All States Except AZ, WI, OR & MA)

 

TC2N-UB-751G950-6-07

 

4/1/07 to 4/1/08

 

Travelers Property & Casualty Co. of America

 

$250,000 deducible each occ.

Coverage A: Statutory Benefits

 

Coverage B: Employers Liability

$1,000,000 bodily injury by accident – each accident

$1,000,000 bodily injury by disease – each employee

$1,000,000 bodily injury by disease – policy limit

 

 

 

 

 

 

 

 

 

Workers Compensation

(AZ, OR, WI, MA)

 

TRJ-UB-751G951-8-07

 

4/1/07 to 4/1/08

 

Travelers Property & Casualty Co. of America

 

$250,000 deducible each occ.

Coverage A: Statutory Benefits

 

Coverage B: Employers Liability

$1,000,000 bodily injury by accident – each accident

$1,000,000 bodily injury by disease – each employee

$1,000,000 bodily injury by disease – policy limit

 

 

 

 

 

 

 

 

 

Umbrella Liability

($25 Million)

 

QK06400661

 

4/1/07 to 4/1/08

 

St Paul Fire & Marine

 

$10,000 self-insured retention

$25,000,000 each occurrence

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000,000 general aggregate

$25,000,000 products/completed operations aggregate

 

 

 

 

 

 

 

 

 

1st Layer Excess Liability

($25 Million xs scheduled underlying policies)

 

9363-03-54

 

4/1/07 to 4/1/08

 

Federal Insurance Company

(Chubb)

 

$25,000,000 each occurrence

$25,000,000 general aggregate

$25,000,000 products/completed

 

 

 

 

 

 

 

 

 

2nd Layer Excess Liability

($50 Million xs scheduled underlying policies)

 

SHX 00089038178

 

4/l/07 to 4/1/08

 

American Insurance Co. (Fireman’s Fund)

 

$50,000,000 each occurrence

$50,000,000 general aggregate

$50,000,000 products/completed

 

 

 

 

 

 

 

 

 

Director’s & Officer’s Liability

 

EC09000149

 

12/14/06 to 12/14/07

 

St. Paul

 

Deductible varies between $0 and $500,000

$10,000,000 each wrongful act/agg. Incl. Defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

3032224

 

12/14/06 to 12/14/07

 

Darwin

 

$5,000,000 xs $10,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

DOC9685075-00

 

12/14/06 to 12/14/07

 

Zurich

 

$5,000,000 xs $15,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

ELU095568-06

 

12/14/06 to 12/14/07

 

XL

 

$5,000,000 xs $20,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Crime

 

6804-3241

 

12/14/06 to 12/14/07

 

Federal Insurance Company (Chubb)

 

$1,000,000 deductible per occurrence

$10,000,000

(Employee Dishonesty)

$10,000,000

(Forgery or Alteration)

$10,000,000

(Theft, Disappearance and Destruction)

$10,000.000

(Funds Transfer Fraud/Computer Theft)

$10,000,000

(Money Order and Counterfeit Fraud)

$10,000,000

(Employee Dishonesty Against Client)

Included ERISA Bond

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

(Credit Cards)

$250,000

(Investigative Expenses)

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

6804-3241

 

12/14/06 to 12/14/07

 

Federal Insurance Company (Chubb)

 

$50,000 deductible per loss

$10,000,000 Aggregate

$100,000 Voluntary Compliance Sublimit

 

 

 

 

 

 

 

 

 

Special Accident Kidnap, Ransom & Extortion

 

6802-4651

 

12/14/06 to 12/14/07

 

Federal Insurance Co. (Chubb)

 

$5,000,000 K&R/Extortion

 

 

 

 

 

 

 

 

 

 

Property Worldwide Program (local Euro policy issued in Italy and Billed in
Italy) (Difference & Conditions / Difference in Limits - outside of Italy)

 

 

PPR-5919363

 

4/1/07 to 4/1/08

 

Zurich American Insurance Co.

 

$400,000,000 Loss Limit subject to Location Limits

All Real and Personal Property, including Boiler and Machinery, BI. Extra
Expense, etc.

$100,000,000 Machinery Breakdown

$25,000,000 Extra Expense

$10,000,000 Contingent Business Interruption

$10,000,000/120 days newly acquired property

$2,500,000 Misc. Premises

$100,000,000 Earth Movement

$5,000,000 Earth Movement for Italy

$100,000,000 Named Storm

$25,000,000 Named Storm (wind zones 1 and 2)

$50,000,000 Flood

$5,000,000 locations within 100 year floodplain

$10,000,000 locations outside 100 year floodplain and within 500 year floodplain

 

 

 

 

 

 

 

 

 

Property - Italy

 

 

 

4/1/07 to 4/1/08

 

Zurich American Insurance Co.

 

Included in Blanket limit

All Real and Personal

Property, including Boiler and Machinery, BI, Extra Expense, etc.

 

 

 

 

 

 

 

 

 

Property - Canada

 

 

 

4/1/07 to 4/1/08

 

Zurich American

 

Included In Blanket limit

All Real and Personal

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance Co.

 

Property, including Boiler and Machinery, BI, Extra Expense, etc.

 

 

 

 

 

 

 

 

 

Foreign Excess and DIC

(Casualty)

 

GB02901665

 

4/1/07 to 4/1/08

 

St Paul Fire & Marine

 

1) General Liability

$2,000,000 each occurrence

$2,000,000 General Aggregate

$1,000,000 products / completed operation aggregate

$1,000,000 Personal and Advertising Liability

$1,000,000 Premises Damage

$10,000 Medical Expense Per Person

$1,000,000 Employee Benefits Aggregate

 

2) Auto Liability

$1,000,000 CSL

$10,000 Medical Payments

$25,000 Medical Payments – each accident

 

3) Foreign Voluntary

Workers Compensation WC and EL Benefits - State of Hire

$1,000,000 BI Each Accident

$1,000,000 BI by Disease

$1,000,000 BI Policy Limit

$250,000 Repatriation Expense each employee/ $250,000 aggregate

 

--------------------------------------------------------------------------------


 

Schedule 6.19(a)

 

Filing Offices

 

Knoll, Inc.

 

The Secretary of State of the State of Delaware

 

 

 

Knoll Overseas, Inc.

 

The Secretary of State of the State of Delaware

 

 

 

Spinneybeck Enterprises. Inc.

 

The Secretary of State of the State of New York

 

 

 

This schedule does not include fixture filings.

 

--------------------------------------------------------------------------------


 

Schedule 6.19(c)

 

Mortgage Filing Offices

 

Knoll, Inc.

 

Kent County Register of Deeds

 

 

300 Monroe Avenue, NW

 

 

Grand Rapids, Michigan 49503

 

 

 

 

 

Muskegon County Register of Deeds

 

 

990 Terrace Street

 

 

County Building

 

 

Muskegon, MI 49442

 

 

 

 

 

Montgomery County Recorder of Deeds

 

 

One Montgomery Plaza

 

 

Suite 303

 

 

Swede and Airy Streets

 

 

Norristown, PA 19404

 

--------------------------------------------------------------------------------


 

Schedule 6.20(a)

 

Owned Property

 

Knoll, Inc.

 

4300 36th St., S.E., Kentwood,
County of Kent, Michigan

Knoll, Inc.

 

2800 Estes St., Norton Shores,
County of Muskegon,
Michigan (plus adjacent parcel
acquired in 2001)

Knoll, Inc.

 

329 Railroad Street, Borough
of East Greenville, County of
Montgomery, Pennsylvania

Knoll, Inc.

 

1235 Water Street, Borough of
East Greenville, County of
Montgomery, Pennsylvania

 

--------------------------------------------------------------------------------


 

Schedule 6.20(b)

 

Leased Property

 

Knoll, Inc. manufacturing plant

921 W. Western Avenue

 

Muskegon, MI

 

In addition, Borrower and its Subsidiaries lease showroom, office and warehouse
space, none of which individually is material to the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule 8.01

 

Existing Indebtedness

 

Lender

 

Type of Indebtedness and
Description

 

Outstanding Amount (or, if
line of credit, maximum
amount of the line of credit)

 

Bank of Italy

 

Knoll International S.p.A

 

€

478,000.00

 

Banca Nazionale Del Lavoro

 

Knoll International S.p.A

 

€

1,650,000.00

 

Banca Intesa

 

Knoll International S.p.A

 

€

1,000,000.00

 

Banca Di Roma

 

Knoll International S.p.A

 

€

1,225,000.00

 

Unicredit Banca

 

Knoll International S.p.A

 

€

850,000.00

 

Societe Generale

 

Knoll International S.A.

 

€

304,000.00

 

Natexis Banques Populaires

 

Knoll International S.A.

 

€

1,525,000.00

 

National Westminster

 

Knoll International Ltd.

 

€

200,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 8.02

 

Existing Liens

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.04

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 11.02

 

Certain Addresses for Notices

 

1.  Address for Loan Parties:

 

Borrower:

 

Knoll, Inc.

1235 Water Street

East Greenville, PA 18041

Attention:

Barry L. Mc Cabe

Cc:

Michael Pollner

Telephone:

(215) 679-1301

Facsimile:

(215) 679-1013

E-mail:

bmccabe@knoll.com

Website:

www.knoll.com

 

With copies to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:

William Hiller

Telephone:

(212) 728 8228

Facsimile:

(212) 728 9228

E-mail:

whiller@willkie.com

 

2.  Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:

 

Agent’s Office:

(for payments and requests)

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code:

NC1-001-04-39

Charlotte, North Carolina 28255-001

Attention:

Robert Lloyd

Telephone:

704-387-3615

Facsimile:

704-719-8311

 

Wiring instructions:

 

Bank of America, N.A.

Charlotte, North Carolina

ABA #:

026009593

Acct #:

136-621-225-0600

Attention:

Robert Lloyd

Ref:

Knoll, Inc.

 

--------------------------------------------------------------------------------


 

Other Notices to Administrative Agent:

 

Bank of America, N.A.

231 S. LaSalle Street

Mail Code:

IL1-231-10-41

Chicago, Illinois 60697

Attention:

Charlene Wright-Jones

Telephone:

312-828-3935

Facsimile:

877-206-8427

E-mail:

charlene.wright-jones@bankofamerica.com

 

 

For Notices as L/C Issuer:

 

 

Bank of America, N.A.

1 Fleet Way

Mail Code:

PA6-580-02-30

Scranton, Pennsylvania 18507

Attention:

Alfonso Malave Jr.

Telephone:

570-330-4212

Facsimile:

570-330-4186

E-mail:

afonso.malave@bankofamerica.com

 

 

For Notices as Swing Line Lender:

(daily borrowing/repaying activity)

 

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code:

NC1-001-04-39

Charlotte, North Carolina 28255-001

Attention:

Robert Lloyd

Telephone:

704-387-3615

Facsimile:

704-719-8311

 

 

Wiring instructions:

 

 

Bank of America, N.A.

Charlotte, North Carolina

ABA #:

026009593

Acct #:

136-621-225-0600

Attention:

Robert Lloyd

Ref:

Knoll, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date:                      , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                               Credit Agreement dated as of June 29, 2007 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.            The undersigned hereby requests (select one):

 

o  A Borrowing of Domestic Revolving Loans

 

o  A Borrowing of Euro Revolving Loans

 

o  A conversion or continuation of Domestic Revolving Loans

 

2.            On                               , 20       (which is a Business
Day).

 

3.            Amount and Currency of Borrowing
                                              .

 

4.            Type of Loan requested:

 

o Base Rate Loans(1)                         o Eurocurrency Rate Loans

 

5.            With an Interest Period of (for Eurodollar Rate Loans):

 

o One Month

o Two Month

o Three Month

o Six Month

o Nine Month*

o Twelve Month*

 

The Borrower hereby represents and warrants that (a) after giving effect to any
Borrowing of Domestic Revolving Loans, (i) the Total Domestic Revolving
Outstandings shall not exceed the Aggregate Domestic Revolving Commitments,
(ii) the Total Revolving Outstandings shall not exceed the Maximum Permitted
Revolving Outstandings, and (iii) the aggregate Outstanding Amount of the
Domestic Revolving Loans of any Domestic Lender, plus such Domestic Lender’s
Applicable Percentage of the Outstanding Amount of all Domestic L/C Obligations
plus such Domestic Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Domestic Lender’s Domestic Revolving
Commitment, (b) after giving effect to any Borrowing of Euro Revolving Loans,
(i) the Total Euro Revolving Outstandings shall not exceed the Aggregate Euro
Revolving Commitments,

 

--------------------------------------------------------------------------------

(1)  Only available for Domestic Revolving Loans.

*      Only available if consented to by all of the Lenders.

*      Only available if consented to by all of the Lenders.

 

--------------------------------------------------------------------------------


 

(ii) the Total Revolving Outstandings shall not exceed the Maximum Permitted
Revolving Outstandings and (iii) the aggregate Outstanding Amount of the Euro
Revolving Loans of any Euro Lender shall not exceed such Euro Lender’s Euro
Revolving Commitment (c) each of the conditions set forth in Section 5.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing,
conversion or continuation.

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.04

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                     , 20

 

To:          Bank of America, N.A., as Swing Line Lender

 

Cc:          Bank of America, N.A., as Administrative Agent

 

Re:                               Credit Agreement dated as of June 29, 2007 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.             The undersigned hereby requests a Swing Line Loan.

 

2.             On           , 20     (a Business Day).

 

3.             In the amount of $                    .

 

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Maximum
Permitted Revolving Outstandings, and (ii) the aggregate Outstanding Amount of
the Domestic Revolving Loans of any Domestic Lender, plus such Domestic Lender’s
Applicable Percentage of the Outstanding Amount of all Domestic L/C Obligations,
plus such Domestic Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Domestic Lender’s Domestic Revolving
Commitment and (b) each of the conditions set forth in Section 5.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.11(a)(i)

 

FORM OF DOMESTIC REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Domestic
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Domestic Revolving Loan from
time to time made by the Domestic Lender to the Borrower under that certain
Credit Agreement dated as of June 29, 2007 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Domestic Revolving Loan from the date of such Domestic Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Domestic Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Domestic Revolving Loans
made by the Domestic Lender shall be evidenced by one or more loan accounts or
records maintained by the Domestic Lender in the ordinary course of business.
The Domestic Lender may also attach schedules to this Domestic Revolving Note
and endorse thereon the date, amount and maturity of its Domestic Revolving
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Domestic Revolving Note.

 

THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.11(a)(ii)

 

FORM OF EURO REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Euro
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Euro Revolving Loan from time
to time made by the Euro Lender to the Borrower under that certain Credit
Agreement dated as of June 29, 2007 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Euro Revolving Loan from the date of such Euro Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Euro Lender in the
Applicable Currency in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Euro Revolving Note is one of the Euro Revolving Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Euro Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Euro Revolving Loans made by the Euro Lender
shall be evidenced by one or more loan accounts or records maintained by the
Euro Lender in the ordinary course of business. The Euro Lender may also attach
schedules to this Euro Revolving Note and endorse thereon the date, amount and
maturity of its Euro Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Euro Revolving Note.

 

THIS EURO REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.11(a)(iii)

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement dated as of
June 29, 2007 (as amended, modified, supplemented or extended from time to time,
the “Credit Agreement”) among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 7.04

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     , 20

 

To:          Bank of America, N.A., as Administrative Agent

 

Re:                               Credit Agreement dated as of June 29, 2007 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender,
and L/C Issuer.  Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                                of the Borrower, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--------------------------------------------------------------------------------


 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and calculation of the
Consolidated Interest Coverage Ratio, the Consolidated Net Leverage Ratio and
the Consolidated Leverage Ratio set forth on Schedule 2 attached hereto are true
and accurate on and as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 20      .

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

1.

Consolidated Interest Coverage Ratio

 

 

 

 

 

(a)

Consolidated EBITDA

 

 

 

 

 

 

(i)

Consolidated Net Income

$

 

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

$

 

 

 

 

 

 

 

(iii)

amounts for taxes based on income, profits or capital and commercial activity
payments to taxing authorities

$

 

 

 

 

 

 

 

(iv)

depreciation and amortization expense

$

 

 

 

 

 

 

 

(v)

non-recurring fees, cash charges and other cash expenses

$

 

 

 

 

 

 

 

(vi)

any extraordinary losses

$

 

 

 

 

 

 

 

(vii)

facilities relocation or closing costs, non-recurring restructuring costs and
integration costs and fees

$

 

 

 

 

 

 

 

(viii)

amortization and impairment charges resulting from purchase accounting
adjustments

$

 

 

 

 

 

 

 

(ix)

non-cash compensation charges and deferred compensation charges

$

 

 

 

 

 

 

 

(x)

other non-cash charges, impairments and expenses

$

 

 

 

 

 

 

 

(xi)

fees, cash charges and other cash expenses made or incurred in connection with
equity or debt financings, amendments and waivers

$

 

 

 

 

 

 

 

(xii)

cash payments made on account of non-cash charges added to Consolidated Net
Income

$

 

 

 

 

 

 

 

(xiii)

extraordinary gains and all non-cash items of income (to the extent included in
Consolidated Net Income)

$

 

 

 

 

 

 

 

(xiv)

Consolidated EBITDA

 

 

 

 

[Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) +

 

 

--------------------------------------------------------------------------------


 

 

 

 

(vii) + (viii) + (ix) + (x) + (xi) — (xii) — (xiii)]

$

 

 

 

 

 

 

(b)

Consolidated Interest Expense

 

 

 

 

 

 

 

 

(i)

interest expense net of cash interest income

$

 

 

 

 

 

 

 

(ii)

accrued interest required to be capitalized

$

 

 

 

 

 

 

 

(iii)

Consolidated Interest Expense

 

 

 

 

[Sum of (i) + (ii)]

$

 

 

 

 

 

 

(c)

Consolidated Interest Coverage Ratio

 

 

 

[(a)(xiv)/(b)(iii)]

:1.0

 

 

 

 

 

2.

Consolidated Net Leverage Ratio

 

 

 

 

 

 

 

(a)

total Indebtedness

$

 

 

 

 

 

(b)

unrestricted cash of the Borrower and its Domestic Subsidiaries in excess of
$15,000,000

$

 

 

 

 

 

(c)

Consolidated EBITDA

 

 

 

[1(a)(xiv) above]

$

 

 

 

 

 

(d)

Consolidated Leverage Ratio

 

 

 

[((a) — (b))/(c)]

:1.0

 

 

 

 

3.

Consolidated Leverage Ratio

 

 

 

 

 

 

 

(a)

total Indebtedness

$

 

 

 

 

 

(b)

Consolidated EBITDA

 

 

 

[1(a)(xiv) above]

$

 

 

 

 

 

(c)

Consolidated Leverage Ratio (Pricing)

 

 

 

[(a)/(b)]

:1.0

 

--------------------------------------------------------------------------------


 

Exhibit 7.09

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”) dated as of                     ,
20       is by and between                     , a                      (the
“New Subsidiary”), and Bank of America, N.A., in its capacity as Administrative
Agent under that certain Credit Agreement dated as of June 29, 2007 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among Knoll, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.09 of the Credit Agreement to cause
the New Subsidiary to become a “Loan Party” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement and an “Obligor” for all purposes of the
Security Agreement, and shall have all the obligations of an Obligor thereunder
as if it had executed the Security Agreement.  The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement.  Without limiting
the generality of the foregoing terms of this paragraph 2, the New Subsidiary
hereby grants, pledges and assignes to the Administrative Agent, for the benefit
of the holders of the Secured Obligations (as defined in the Security
Agreement), a continuing security interest in, and a right of set off against,
any and all right, title and interest of the New Subsidiary in and to the
Collateral (as defined in the Security Agreement), including, but not limited
to, the Equity Interests identified on Schedule 6 hereto, of the New Subsidiary
to secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Security Agreement).

 

3.             The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.

 

(b)           The New Subsidiary’s taxpayer identification number and
organization number are set forth on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

(c)           Other than as set forth on Schedule 2 hereto, the New Subsidiary
has not changed its legal name, changed its state of formation, been party to a
merger, consolidation or other change in structure in the five years preceding
the date hereof.

 

(d)           Schedule 3 hereto includes all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof. 
None of the IP Rights of the New Subsidiary set forth in Schedule 3 hereto is
subject to any licensing agreement or similar arrangement, except as set forth
on Schedule 3 hereto.

 

(e)           Schedule 4 hereto includes all Commercial Tort Claims before any
Governmental Authority by or in favor of the New Subsidiary.

 

(f)            Schedule 5 hereto lists all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof.

 

(g)           Schedule 6 hereto includes each Subsidiary of the New Subsidiary,
including (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.

 

4.             The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.

 

5.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

6.             This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Taxpayer Identification Number; Organizational Number

 

Schedule 2

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

 

Schedule 3

 

IP Rights

 

Schedule 4

 

Commercial Tort Claims

 

Schedule 5

 

Real Property Locations

 

Schedule 6

 

Equity Interests

 

--------------------------------------------------------------------------------


 

Exhibit 11.06

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities(6))
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.             Assignor:

 

--------------------------------------------------------------------------------

(2)           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)           For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(4)           Select as appropriate.

(5)           Include bracketed language if there are either multiple Assignors
or multiple Assignees.

(6)           Include all applicable subfacilities.

 

--------------------------------------------------------------------------------


 

2.

Assignee:

                                                              [and is an
Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower:

Knoll, Inc., a Delaware corporation

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement dated as of June 29, 2007 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Knoll, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned(7)

 

Percentage Assigned of
Commitment/Loans(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.             Trade Date:

 

8.             Effective Date:

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](9) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](10)

 

 

 

KNOLL, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](11)

 

 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(9)   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(10) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(11) To be added only if the consent of the L/C Issuer is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iv) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(ii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued

 

--------------------------------------------------------------------------------


 

to but excluding the Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------